Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 1 of 89




                          EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 2 of 89



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

     KERRY ROTH, on behalf of herself and
     all others similarly situated,
                                                       CASE NO. 16-cv-62942WPD
            Plaintiff,

     v.

     GEICO GENERAL INSURANCE
     COMPANY,

           Defendant.
     ____________________________________/


     MARIANNE JOFFE, DEBBE SCHERTZER,
     and STEPHANIE RODRIGUEZ, individually             CASE NO. 18-cv-61361-WPD
     and on behalf of all others similarly situated,

                                   Plaintiffs,

     v.

     GEICO INDEMNITY COMPANY,
     GOVERNMENT EMPLOYEES
     INSURANCE COMPANY and GEICO
     GENERAL INSURANCE COMPANY,

                                   Defendants.


                           CLASS ACTION SETTLEMENT AGREEMENT




                                                                                 EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 3 of 89



                                                              TABLE OF CONTENTS
                                                                                                                                                           Page
     EXHIBITS ........................................................................................................................................................ 3
     RECITALS ....................................................................................................................................................... 4
       I.        DEFINITIONS ......................................................................................................................... 12
       II.       PRELIMINARY CERTIFICATION OF THE SETTLEMENT CLASS ........................... 18
       III.      DATA PRODUCTION RELATING TO EXPANDED SETTLEMENT CLASS ........ 21
       IV.       CLASS NOTICE....................................................................................................................... .17
       V.        SETTLEMENT ADMINISTRATOR ..................................................................................... 25
       VI.       CLASS ACTION FAIRNESS ACT NOTICE ....................................................................... 25
       VII. CLAIMS PAYMENTS .............................................................................................................. 26
       VIII. CLAIM SUBMISSIONS ............................................................................................................ 22
       IX.       CLAIMS ADMINISTRATION ............................................................................................... 27
       X.        ATTORNEYS’ FEES AND COSTS AWARD AND SERVICE AWARDS...................... 29
       XI.       FINAL APPROVAL OF THE PROPOSED SETTLEMENT............................................ 30
       XII. REQUESTS FOR EXCLUSION AND OBJECTIONS....................................................... 32
       XIII. DENIAL OF LIABILITY ........................................................................................................ 34
       XIV. DISMISSAL OF ACTION AND RELEASE OF CLAIMS ................................................. 34
       XV. RETENTION OF RECORDS ................................................................................................ 35
       XVI. MISCELLANEOUS PROVISIONS…………………………………………………………….35




                                                                                    2
                                                                                                                                                EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 4 of 89



                                              EXHIBITS

        1. Proposed Preliminary Approval Order

        2. First Mail Notice (i.e., Postcard Notice, including detachable Claim Form)

        3. First E-mail Notice

        4. Claim Forms

        5. Electronic Claim Forms

        6. Longform Notice

        7. Second Mail Notice (i.e., Postcard Notice, including detachable Claim Form)

        8. Second Email Notice




                                                    3
                                                                                         EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 5 of 89



             This Class Action Settlement Agreement (“Agreement” or “Settlement Agreement”) is

     made by and between (1) plaintiffs Kerry Roth (the Plaintiff in Roth v. GEICO General Ins. Co., No.

     16-cv-62942 (S.D. Fla.) (“Roth matter”), and Marianne Joffe, Debbe Schertzer, and Stephanie

     Rodriguez (the Plaintiffs in the Joffe et al. v. GEICO Indemnity Co. et al., No. 18-cv-61361 (S.D. Fla.))

     (“Joffe matter”) (all Roth and Joffe plaintiffs hereafter referred to as “the Plaintiffs”), on behalf of

     themselves and as representatives of the Settlement Class defined below, and (2) Defendants GEICO

     General Insurance Company (“GEICO General”) (Defendant in both the Roth and Joffe matters),

     GEICO Indemnity Company (“GEICO Indemnity”) (Defendant in the Joffe matter) and

     Government Employees Insurance Company (“Government Employees”) (Defendant in the Joffe

     matter) (all Roth and Joffe defendants hereafter referred to as “Defendants” or “GEICO”). Plaintiffs

     and Defendants are referred to collectively as “the Parties.”

             This Agreement effects a full and final settlement and dismissal with prejudice of all of the

     Released Claims against all Released Persons relating to the above-captioned lawsuits (together, the

     “Action”) on the terms and to the full extent set forth below, subject to the approval of the Court.


                                                  RECITALS

                                             The Roth Lawsuit

             WHEREAS, on August 30, 2016, Kerry Roth originally filed a Class Action Complaint

     against numerous GEICO entities in the Circuit Court of the 17th Judicial Circuit, in and for

     Broward County, Florida, Case No. CACE-16-016030, which was subsequently removed to the

     United States District Court for the Southern District of Florida, Case No. 16-62942-CIV-

     DIMITROULEAS/SNOW; and

             WHEREAS, on December 21, 2016, the Roth Defendants filed a partial motion to dismiss

     the allegations in the Second Amended Class Action Complaint (Roth Docs. 8 and 9); and

             WHEREAS, on January 4, 2017, Plaintiff Roth filed a response in opposition to


                                                        4
                                                                                               EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 6 of 89



     Defendants’ partial motion to dismiss (Roth Doc. 11), and on January 11, 2017, the Roth Defendants

     filed a Reply (Roth Doc. 12) in support of their partial Motion to Dismiss; and

             WHEREAS, on January 24, 2017, United States District Judge William P. Dimitrouleas

     ordered that the Roth Defendants’ partial motion be granted (Roth Doc. 14), thereby dismissing

     Plaintiff Roth’s claims against Government Employees, GEICO Indemnity, and GEICO Casualty

     Company, as well as Plaintiff Roth’s declaratory relief claim (Count II) against all Roth Defendants;

     and

             WHEREAS, Plaintiff Roth continued to litigate her breach of contract claim (Count I)

     against Defendant GEICO General alleging that it failed to pay sales tax and/or title transfer fees

     in its Actual Cash Value (“ACV”) payments to leased vehicle insureds after a total loss event; and

             WHEREAS, on January 4, 2018, Plaintiff Roth filed a motion for class certification (Roth

     Doc. 46), to which GEICO General responded on March 1, 2018 (Roth Doc. 77), and in support

     of which Plaintiff Roth filed a Reply on March 30, 2018 (Roth Doc. 114); and

             WHEREAS, on May 3, 2018, the Court granted the motion and certified a class of insureds

     who sustained a total-loss to their leased, insured vehicle during the relevant time period (Roth Doc.

     165); and

             WHEREAS, on April 20, 2018, the Roth Parties filed cross-motions for summary judgment.

     (Roth Docs. 151-152); and

             WHEREAS, on May 14, 2018, Plaintiff Roth filed a Notice of Filing Proposed Notice to

     Class Members (Roth Doc. 199); and

             WHEREAS, on May 16, 2018, Plaintiff Roth filed a Corrected Notice of Filing Proposed

     Notice to Class Members. (Roth Doc. 206); and

             WHERES, on May 18, 2018, the Court issued an Order Approving the Form and Manner

     of Class Notice. (Roth Doc. 211); and



                                                       5
                                                                                              EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 7 of 89



             WHEREAS, on May 18, 2018, the Court entered an order approving the Roth Parties’ joint

     proposed notice plan (Roth Doc. 211); and

             WHEREAS, on May 18, 2018, GEICO General filed a petition for permission to appeal

     pursuant to Fed. R. Civ. P. 23(f) with the Eleventh Circuit Court of Appeals, to which Plaintiff

     Roth filed a brief in opposition on May 29, 2018, and which was denied on August 27, 2018 (United

     States Court of Appeals for the Eleventh Circuit, Case No. 18-90016-D); and

             WHEREAS, on June 13, 2018, the Court granted Plaintiff Roth’s Motion for Summary

     Judgment and denied GEICO General’s, finding that the insurance policy required GEICO

     General to provide coverage to Plaintiff Roth for sales tax and title fees in the amount of $1,436.82

     in sales tax (6% of the value of Plaintiff Roth’s total loss vehicle plus applicable local tax) and

     $75.25 in title transfer fees. (Roth Doc. 247); and

             WHEREAS, on August 27, 2018, GEICO General filed a motion to decertify the class

     (Doc. 255), to which Plaintiff responded on September 4, 2018 (Doc. 259), and which the Court

     denied on September 19, 2018 (Doc. 267); and

             WHEREAS, on November 20, 2018, the Court entered judgment in favor of Plaintiff Roth

     and the Class against GEICO General, for $5,878,259.95 in damages and prejudgment interest.

     (Roth Doc. 281); and

             WHEREAS, on March 26, 2019, the Court entered a second judgment in favor of Plaintiff

     Roth and the Class against GEICO General, in the amount of $657,427.52 for damages and

     prejudgment interest. (Roth Doc. 287); and

             WHEREAS, on April 24, 2019, GEICO General filed a Notice of Appeal (Roth Doc. 290),

     appealing the Order Granting Plaintiff Roth’s Motion for Class Certification (Roth Doc. 165),

     Order Denying Motion (to Exclude Testimony and Report of Expert George Erickson) as Moot

     (Roth Doc. 178), Order Striking Daubert Motions (Roth Doc. 209), Order Denying Defendant’s



                                                           6
                                                                                             EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 8 of 89



     Motion for Reconsideration or Clarification of Order Striking Motions to Exclude Expert

     Testimony (Roth Doc. 236), Order Granting Plaintiff Roth’s Motion for Summary Judgment;

     Denying Defendant GEICO General’s Motion for Summary Judgment (Doc 247), Omnibus

     Order (Denying Defendant’s Motion to Decertify Class) (Roth Doc. 267), Order and Judgment

     (Roth Doc. 281) and Order of Second Judgment and Final Judgment (Roth Doc. 287), which are

     still pending; and

             WHEREAS, on May 9, 2019, Plaintiff Roth filed a Verified Motion to Tax Costs (Roth

     Doc. 294), which was referred on May 10, 2019, to United States Magistrate Judge Lurana S. Snow

     for “appropriate disposition or a report and recommendation.” (Roth Doc. 295); and

             WHEREAS, on May 29, 2019, United States Magistrate Judge Lurana S. Snow submitted

     a Report and Recommendation, recommending that 1) the Plaintiff’s Verified Motion to Tax Costs

     be granted; and 2) Plaintiff be awarded costs in the amount of $16,363.99. (Roth Doc. 298); and

             WHEREAS, on June 10, 2019, Plaintiff Roth filed a Verified Motion for Attorneys’ Fees,

     Costs and Expenses, and Named Plaintiff’s Service Award and Incorporated Memorandum of

     Law. (Roth Doc. 301), which was referred to United States Magistrate Judge Lurana S. Snow on

     June 11, 2019, for “appropriate disposition or a report and recommendation.” (Roth Doc. 302); and

             WHEREAS, on June 13, 2019, the Court issued an Order adopting the Report &

     Recommendation issued by United States Magistrate Judge Lurana S. Snow, thereby granting

     Plaintiff Roth’s Verified Motion to Tax Costs (the “Costs Order”). (Roth Doc. 303); and

             WHEREAS, on September 11, 2019 an evidentiary hearing was held on Plaintiff Roth’s

     Verified Motion for Attorneys’ Fees, Costs and Expenses (Roth Doc. 327); and

             WHEREAS, on November 13, 2019, United States Magistrate Judge Lurana S. Snow

     submitted a Report and Recommendation on Plaintiff Roth’s Verified Motion for Attorneys’ Fees,

     Costs and Expenses, and Named Plaintiff’s Service Award, recommending that the motion be



                                                     7
                                                                                          EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 9 of 89



     granted, in part, and that Plaintiff Roth and the Class be awarded attorneys’ fees in the amount of

     $6,352,178.10. (Roth Doc. 328); and

            WHEREAS, on January 10, 2020, the Court entered an Order Approving Report of

     Magistrate Judge, awarding attorneys’ fees in the amount of $6,352,178.10 (the “Fee Order”). (Roth

     Doc. 333); and

            WHEREAS, on February 5, 2020, GEICO General filed a Notice of Appeal of the Fee

     Order (Roth Doc. 334); and

            WHEREAS, on February 7, 2020, Plaintiff Roth filed a Motion to Amend Judgment

     Awarding Attorneys’ Fees to Include Prejudgment Interest and Postjudgment Interest. (Roth Doc.

     335); and

            WHEREAS, the Court, on February 10, 2020, referred Plaintiff Roth’s Motion to Amend

     Judgment Awarding Attorneys’ Fees to Include Prejudgment Interest and Postjudgment Interest

     (Roth Doc. 336), which was subsequently granted on May 4, 2020, awarding Plaintiff Roth

     prejudgment interest in the amount of $340,120.24 and postjudgment interest at 2.45% (the

     “Interest Fee Order”). (Roth Doc. 341 and 344); and

            WHEREAS, on June 1, 2020, GEICO filed a Notice of Appeal (Doc. 345), appealing the

     Fee and Interest Fee Order and on June 2, 2020, Plaintiff Roth filed a Notice of Appeal (Doc.

     346), appealing the Fee Order.

                                            The Joffe Lawsuit

            WHEREAS, on June 15, 2018, Marianne Joffe, Debbe Schertzer, and Stephanie Rodriguez

     filed a Class Action Complaint against Defendant GEICO Indemnity Company, Government

     Employees Insurance Company, and GEICO General Insurance Company in the United States

     District Court for the Southern District of Florida, Case No. 0:18-cv-61361 (the “Joffe matter”);

     and



                                                      8
                                                                                           EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 10 of
                                      89


            WHEREAS, the Joffe matter includes the same allegations against GEICO General as those

    alleged in the Roth v. GEICO General except that the Joffe matter includes claims against GEICO

    General accruing after the operative class period in the Roth matter, and except that the Joffe matter

    includes allegations under the same legal theories against Government Employees and GEICO

    Indemnity; and

            WHEREAS, on June 21, 2018 the Joffe Plaintiffs filed a Notice of Pending, Refiled, Related

    or Similar Action (Joffe Doc 6), notifying this Court, pursuant to Local Rule 3.8 and Internal

    Operating Procedures Rule 2.15.00 of the notice of the pending, related, and similar matter Roth v.

    GEICO General Insurance Company, Case No. 16-cv-62942-WPD; and

            WHEREAS, on June 28, 2018 an Order of Transfer (Joffe Doc. 7) was entered in this case,

    transferring the case to the Honorable William P. Dimitrouleas, subject to his consent; and

            WHEREAS, on August 8, 2018, Defendants filed an Answer to the Complaint, asserting

    numerous defenses (Joffe Doc. 20); and

            WHEREAS, on April 12, 2019, the Joffe Plaintiffs moved to certify a class of GEICO

    insureds (Joffe Doc. 41); and

            WHEREAS, GEICO filed an opposition to the Joffe Plaintiffs’ Motion for Class

    Certification on May 14, 2019 (Joffe Doc. 45), the Joffe Plaintiffs filed a reply in support of class

    certification on June 14, 2019 (Joffe Doc. 49); and

            WHEREAS, on July 31, 2019, the Court issued an Order certifying a class of GEICO

    insureds (Joffe Doc. 52); and

            WHEREAS, on August 8, 2019, the Joffe Plaintiffs and Defendants filed a Joint Notice of

    Filing Proposed Notice to Class Members (Joffe Doc. 53); and

            WHEREAS, in November, 2019 through February 11, 2020, the Joffe Plaintiffs and

    Defendants filed cross-motions for summary judgment (including briefs in support, opposition,



                                                      9
                                                                                            EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 11 of
                                      89


    and reply) concerning the Joffe Plaintiffs’ operative Complaint (Joffe Docs. 59, 60, 62, 63, 70, 71, 72,

    73, 75-78); and

            WHEREAS, on February 24, 2020, the Joffe Plaintiffs and Defendants engaged in arm’s

    length settlement negotiations at mediation before Steven R. Jaffe, Mediator, which did not result

    in an agreement (Joffe Doc. 86); and

            WHEREAS, on March 12, 2020, Defendants filed a motion to hold in abeyance the order

    on summary judgment (Joffe Doc. 94); and

            WHEREAS, on March 25, 2020, the Court entered an order approving the Joffe Plaintiffs’

    and Defendants joint proposed notice plan (Joffe Doc. 96); and

            WHEREAS, on March 25, 2020, the Court issued an Order Resetting Pretrial Deadlines,

    Trial Date and Calendar Call (Joffe Doc. 97); and

            WHEREAS, on May 4, 2020, the Joffe Plaintiffs filed a notice of providing notice to the

    Class (Joffe Doc. 102); and

            WHEREAS, on June 1, 2020, the Joffe Plaintiffs and Defendants filed a Joint Motion

    Requesting a Trial Date and Extension of Pretrial Deadlines (Joffe Doc. 105); and

            WHEREAS, on June 2, 2020, the Defendants filed an Unopposed Motion to Hold

    Summary Judgment in Abeyance (Joffe Doc. 106); and

            WHEREAS, on June 2, 2020, the Joffe Plaintiffs and Defendants filed a Joint Notice of

    Mediation (Joffe Doc. 107); and

            WHEREAS, on June 3, 2020, the Court issued an Order Granting the Joint Motion

    Requesting Trial Date and Extension of Pretrial deadlines (Joffe Doc. 108); and

            WHEREAS, on June 3, 2020, the Court issued an Order granting Defendants’ Unopposed

    Motion to Hold Summary Judgment in Abeyance (Joffe Doc. 109); and

            WHEREAS, on June 15, 2020, the Court issued an Order on Motion to Stay denying



                                                        10
                                                                                              EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 12 of
                                      89


    without prejudice as moot Motions to Exclude and the Parties’ Motions for Summary Judgment

    (Joffe Doc. 113); and

                                                    ****

            WHEREAS, on June 8, 2020, the Parties engaged in arm’s length settlement negotiations

    on both the Roth and Joffe cases at mediation before Rodney Max; and

           WHEREAS, GEICO denied and continues to deny all material allegations of the Roth and

   Joffe matters, maintains it acted in accordance with the insurance policies and all applicable laws and

   regulations and abided by all its contractual and statutory obligations, that class certification in Roth

   and Joffe, summary judgment in Roth and the final judgments in Roth, including the fee award, were

   incorrectly decided and that its Joffe summary judgment motion and Roth appeals are meritorious,

   and would appeal the Joffe matter, as it did the Roth matter, should final judgment be entered; and

            WHEREAS, the Plaintiffs and Class Counsel, while believing that the claims asserted in the

    Action are meritorious, have considered the risks associated with the continued prosecution of this

    complex and time-consuming litigation, the risk associated with currently-pending appeals, the risk

    associated with the Joffe summary judgment motion, the relief secured in this Agreement, as well as

    the likelihood of success on the appeal of the Action, and believe that, in consideration of all the

    circumstances, the Proposed Settlement embodied in this Agreement is fair, reasonable, adequate,

    and in the best interests of the Settlement Class Members; and

            WHEREAS, GEICO, while denying wrongdoing of any kind and without admitting

    liability, nevertheless agrees to enter into this Agreement to avoid further burden, expense and risk

    of protracted litigation and to effect a full and final settlement of the claims asserted in the Action

    on the terms set forth below; and

            NOW, THEREFORE, IT IS HEREBY AGREED by and among the Parties, through their

    respective counsel, that the Roth and Joffe matters be settled and compromised by the Plaintiffs, the



                                                       11
                                                                                               EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 13 of
                                      89


    Settlement Class, and GEICO on the following terms and conditions, subject to the approval of

    the Court after hearing:

    I.          DEFINITIONS

             For purposes of this Settlement Agreement, the following terms shall be defined as set forth
    below:

                a.     “Additional Settlement Class Members” means those Settlement Class Members
                       who are identified by Class Counsel within 5 days of receipt of Expanded
                       Settlement Class Data and who did not receive pre-settlement class notice in the
                       Roth or Joffe matters.

                b.     “Adjusted vehicle value as determined by GEICO” means the value of the vehicle
                       before the application of the deductible, including the addition or subtraction of
                       the condition adjustment as determined by GEICO and/or any other adjustments,
                       as determined by GEICO during the total-loss settlement process.

                c.     “Attorneys’ Fee Award” means the Court-determined award of attorneys’ fees,
                       costs, and expenses to Class Counsel.

                d.     “Automobile Insurance Policy” means a Florida policy of insurance issued by
                       GEICO in effect during the Class Period and providing first-party private-
                       passenger automobile physical damage coverage.

                e.      “Blank Claim Form” shall mean a claim form that is not pre-filled with the
                       Settlement Class Member name, date of loss, or Claim ID.

                f.     “Confidential Information” means the names, addresses, policy numbers and any
                       and all data provided by GEICO relating to potential Settlement Class Members,
                       including Expanded Class Member Data, and any other proprietary business
                       information of GEICO, including any testimony or documents marked
                       confidential in discovery associated with the Action or otherwise.

                g.     “Claim Form” means the Court-approved paper (not electronic) claim form,
                       without material alteration from Exhibit 4, that a Settlement Class Member may
                       submit to be considered for payment under the Final Settlement.

                h.     “Claim Payment” means the payment issued by GEICO to Settlement Class
                       Members who submit valid and timely claims, as set forth in Paragraphs 30 and
                       31.

                i.     “Claims Submission Deadline” means the date by which Claim Forms must be
                       postmarked or Electronic Claim Forms must be electronically submitted to be
                       considered timely. The Claims Submission Deadline shall be no more than 90
                       days from the First Mail Notice Date.



                                                     12
                                                                                          EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 14 of
                                      89


            j.    “Class Counsel” means the attorneys approved and appointed by the Court to
                  represent the Settlement Class Members.

            k.    “Class Period” for the Settlement Class Members with total loss leased vehicle
                  claims insured by GEICO General means the period from August 30, 2011
                  through August 1, 2020 and for the Settlement Class Members insured by
                  GEICO Indemnity and Government Employees means the period from June
                  15, 2013, through August 1, 2020.

            l.    “Court” means the United States District Court for the Southern District of
                  Florida, Fort Lauderdale Division.

            m.    “Covered Total Loss Claim” means any first-party private passenger auto
                  property damage claim determined to constitute a Total Loss to an insured
                  automobile that (a) occurred within the Class Period, (b) relates to a leased vehicle
                  (i.e. not owned), (c) was determined by GEICO or by a court or arbitrator of
                  competent jurisdiction to be covered by an Automobile Insurance Policy issued
                  by GEICO, and (d) resulted in a Total Loss Claim Payment.

            n.    “E-mail Notice Date” means the two dates on which the E-Mail notice is e-
                  mailed to potential Settlement Class Members, as provided in Paragraphs 15 and
                  16.

            o.     “E-mail Notice” means the Court-approved notice forms for Emails Nos. 1 and
                  2, without material alteration from Exhibit 3, to be e-mailed to the Settlement
                  Class Members, as provided in Paragraphs 14 and 15.

            p.    “Effective Date” means the date that is five (5) days after the following
                  conditions have been met:

                  (1) This Agreement has been fully executed by the Parties and/or their counsel;
                  (2) No Party has terminated the Agreement;
                  (3) Orders have been entered by the Court certifying a Settlement Class and
                      granting preliminary approval of this Agreement, and approving a form of
                      notice and claim forms as provided in this Agreement;
                  (4) The Court has entered the Final Order and Judgment approving this
                      Agreement and releasing all Released Persons from all Released Claims, and
                      dismissing the Action with prejudice and without leave to amend, as
                      provided in this Agreement;
                  (5) The Court has fully resolved any application made by Class Counsel for an
                      Attorneys’ Fee Award and Service Award; and
                  (6) The Final Order and Judgment has become Final as defined in Paragraph
                      w, below.

            q.    “Electronic Blank Claim Form” means an electronic claim form that is not pre-
                  filled with the Settlement Class Member’s name, claim date of loss, or Claim ID.
                  An Electronic Claim Form may be submitted and signed electronically by a
                  Settlement Class Member.


                                                 13
                                                                                        EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 15 of
                                      89




            r.    “Electronic Claim Form” means the Court-approved pre-filled electronic (not
                  paper) claim form, without material alteration from Exhibit 5 except those
                  alterations necessary to convert to electronic format with the functionality
                  described in Paragraph 14, that a Settlement Class Member may submit
                  electronically to be considered for payment under the Final Settlement.

            s.    “Eligible Class Member” means a Settlement Class Member who timely submits a
                  Claim Form or Electronic Claim Form in accordance with Paragraph 37, and
                  satisfies the eligibility criteria stated in Paragraphs 38 and 39 below.

            t.    “Expanded Settlement Class Period” means the period July 31, 2019 through
                  August 1, 2020.

            u.    “Expanded Settlement Class Data” means the policy and claims data for all
                  Florida first-party Total Loss claims during the Expanded Settlement Class
                  Period that is the same data and format as produced in discovery for Settlement
                  Class Members who are not Expanded Settlement Class Members.

            v.    “Expanded Settlement Class Member” means Florida policyholders who were
                  insured for private-passenger auto physical damage coverage by GEICO who
                  suffered a first-party loss of a leased (i.e., not owned) vehicle during the period
                  July 31, 2019 through August 1, 2020, whose claims were adjusted by a
                  Defendant as a Total Loss claim and resulted in a Total Loss Claim Payment on
                  or before August 1, 2020, that did not include full Sales Tax, Title or Tag Transfer
                  Fees. All Expanded Settlement Class Members are members of the Settlement
                  Class.

            w.    “Final” means that (a) the Final Order and Judgment is a final, appealable
                  judgment and (b) either (i) no appeal has been taken from the Final Order and
                  Judgment as of the date on which all times to appeal therefrom have expired, or
                  (ii) an appeal or other review proceeding of the Final Order and Judgment having
                  been commenced, such appeal or other review is finally concluded and no longer
                  is subject to review by any court, whether by appeal, petitions for rehearing or
                  reargument, petitions for rehearing en banc, petitions for writ of certiorari, or
                  otherwise, and such appeal or other review has been fully and finally resolved in
                  such manner that affirms the Final Order and Judgment.

            x.    “Final Approval Hearing” means the hearing before the Court at or after which
                  the Court will make a final decision whether to approve the Proposed Settlement
                  set forth herein as fair, reasonable and adequate.

            y.    “Final Order and Judgment” means an order from the Court approving the
                  Settlement Agreement, disposing of all claims asserted in the Action with
                  prejudice, and settling and releasing all claims consistent with the terms of this
                  Agreement.

            z.    “Final Settlement” means the settlement approved by the Court in the Final


                                                 14
                                                                                       EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 16 of
                                      89


                  Order and Judgment as fair, reasonable, and adequate.

            aa.   “First Mail Notice” means the Court-approved short form notice (i.e., postcard
                  notice), without material alteration from Exhibit 2, mailed via first-class mail with
                  detachable prepaid postage claim form to potential Settlement Class Members, as
                  provided in Paragraphs 11 and 12.

            bb.   “First Mail Notice Date” means the date that the initial mailing of the First Mail
                  Notice to potential Settlement Class Members as set forth in Paragraph 11 is
                  completed.

            cc.   “Legally Authorized Representative” means an administrator/administratrix,
                  personal representative, or executor/executrix of a deceased Settlement Class
                  Member’s estate; a guardian, conservator, or next friend of an incapacitated
                  Settlement Class Member; or any other legally appointed Person or entity
                  responsible for handling the affairs of a Settlement Class Member. For purposes
                  of completing a claim form, a surviving spouse of a deceased class member will
                  be considered a legally authorized representative for purposes of this agreement
                  if no Estate has been opened, and no other person has legal authority for
                  handling the affairs of the deceased Settlement Class Member.

            dd.   “Longform Notice” means Notice without material change from Exhibit 6.

            ee.   “Neutral Evaluator” means a neutral third party agreed to by the parties as
                  provided in Paragraph 40 (h), whose duties are limited to those set forth in
                  Paragraph 40 (g).

            ff.   “Opt-Out List” means the list of valid and timely requests for exclusion from the
                  Settlement Class compiled by the Settlement Administrator, as set forth in
                  Paragraph 26.

            gg.   “Person” means any natural person, individual, corporation, association,
                  partnership, trust, or any other type of legal entity.

            hh.   “Policyholder” means any Person who was an insured under a GEICO Florida
                  policy.

            ii.   “Prior Sales Tax Payment” means the sales tax paid, if any, by GEICO to
                  Settlement Class Members.

            jj.   “Proposed Preliminary Approval Order” means the proposed order attached
                  hereto as Exhibit 1.

            kk.   “Proposed Settlement” means the settlement described in this Agreement, before
                  final approval by the Court.

            ll.   “Release” shall have the meaning given such term in Paragraphs mm, nn, and
                  oo.


                                                 15
                                                                                        EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 17 of
                                      89




            mm.   “Released Claims” means and includes any and all known and unknown claims,
                  rights, actions, suits or causes of action of whatever kind or nature, whether ex
                  contractu or ex delicto, statutory, common law or equitable, including but not limited
                  to breach of contract, bad faith or extracontractual claims, and claims for punitive
                  or exemplary damages, or prejudgment or postjudgment interest, arising from or
                  relating in any way to GEICO’s failure to pay sufficient sales tax and/or title
                  transfer fees and/or tag transfer fees and/or branch fees to Plaintiffs and all
                  Settlement Class Members with respect to any Covered Total Loss Claim under
                  an Automobile Insurance Policy. Released Claims do not include any claim for
                  enforcement of the contemplated Settlement Agreement and/or Final Order and
                  Judgment. Released Claims do not include any claims, actions, or causes of action
                  alleging that GEICO failed to properly calculate the value of total loss vehicles
                  except to the extent such claims, actions, or causes of action relate to failure to
                  pay sufficient sales tax and/or title transfer fees and/or tag transfer fees and/or
                  branch fees. Released Claims do not include any claims, actions, cause of actions,
                  or suits for failure to pay dealer fees, document fees, ready-to-go fees, dealer prep
                  fees, or stamp fees by any other term or category except to the extent that they
                  seek recovery for sales tax and/or title transfer fees and/or tag transfer fees
                  and/or branch fees. Released Claims do not include any claims, actions, cause of
                  actions, or suits of any kind or nature relating to non-leased vehicle total losses.

            nn.   “Releasing Persons” means: (a) Plaintiffs; and (b) Settlement Class Members who
                  do not otherwise timely opt-out of the Settlement Class (whether or not such
                  members submit claims) and their respective present, former or subsequent
                  assigns, heirs, successors, attorneys, predecessors, parents, subsidiaries, officers,
                  directors, shareholders, members, managers, partners, principals, representatives,
                  agents, employees and anyone working on their behalf.

            oo.   “Released Persons” means (a) GEICO; (b) all divisions, parent entities, affiliates,
                  and subsidiaries of GEICO; (c) all past and present officers, directors, agents,
                  attorneys, employees, stockholders, successors, assigns, independent contractors,
                  insurers and reinsurers; and (d) all of the heirs, estates, successors, assigns, and
                  legal representatives of any of the entities or Persons listed in this Paragraph.

            pp.   “Sales Tax” means sales tax calculated as 6% (plus applicable local discretionary
                  sales tax) of the adjusted vehicle value as determined by GEICO during the total-
                  loss claims process.

            qq.   “Second Mail Notice” means the Court-approved short form notice (i.e.,
                  postcard notice), without material alteration from Exhibit 7 mailed via first-class
                  mail with detachable prepaid postage claim form to potential Settlement Class
                  Members, as provided in Paragraphs 13.

            rr.   “Second Mail Notice Date” means the date the Second Mail Notice to potential
                  Settlement Class Members as set forth in Paragraph 13 is completed.

            ss.   “Service Award” means the potential award to each of the Plaintiffs, if any, as


                                                 16
                                                                                         EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 18 of
                                      89


                  determined by the Court.

            tt.   “Settlement Administrator” means JND Legal Administration.

            uu.   “Settlement Class” is defined as

                     All Florida policyholders who were insured (1) by GEICO General for private
                     passenger auto physical damage coverage who suffered a first-party loss of a
                     covered leased (i.e., not owned) vehicle at any time from August 30, 2011
                     through August 1, 2020, whose claims were adjusted by GEICO General as
                     a Total Loss and resulted in payment by GEICO of a covered claim, and who
                     were not paid full Sales Tax and/or full Title and Tag Transfer Fees; and (2)
                     by GEICO Indemnity and Government Employees for private passenger
                     auto physical damage coverage who suffered a first-party loss of a covered
                     leased (i.e., not owned) vehicle at any time from June 15, 2013 through August
                     1, 2020, whose claims were adjusted by GEICO as a Total Loss and resulted
                     in payment by GEICO of a covered claim, and who were not paid full Sales
                     Tax and/or full Title and Tag Transfer Fees.

                  Excluded from the Settlement Class are:

                  (1) GEICO, all present or former officers and/or directors and/or employees of
                      GEICO, the Neutral Evaluator, Class Counsel, and a Judge of this Court;
                  (2) Claims for which GEICO received a valid and executed release;
                  (3) Claims relating to non-leased vehicles;
                  (4) Individuals who requested exclusion from the pre-settlement Roth classes that
                      were mailed notice on June 1, 2018 and/or supplemental notice on January
                      24, 2019; and from the pre-settlement Joffe Class that was mailed notice on
                      May 1, 2019;
                  (5) Claims where GEICO paid full Title and Tag Transfer Fees and Sales Tax;
                      and
                  (6) Individual claims for first-party property damage for which the individual
                      process of appraisal or arbitration or litigation has been completed or initiated
                      at the time this Settlement Agreement is filed.

            vv.   “Settlement Class Member” means any Person encompassed by the definition of
                  the Settlement Class and not excluded from the class as set forth above.

            ww.   “Title and Tag Transfer Fees” means $75.25 for title transfer fees, $4.10 for
                  registration transfer fees, and $0.50 for branch fees.

            xx.   “Total Loss” means an insured leased vehicle that sustained damage, was the
                  subject of a covered first-party property damage claim submitted to GEICO, and
                  for which GEICO issued a Total Loss Claim Payment.

            yy.   “Total Loss Claim Payment” means a first-party property damage claim payment
                  made by GEICO under Section III of the GEICO’s Automobile Insurance
                  Policy for a leased vehicle determined to be a Total Loss.


                                                17
                                                                                       EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 19 of
                                      89




    II.     PRELIMINARY CERTIFICATION OF THE SETTLEMENT CLASS

            1.    Solely for the purpose of implementing this Agreement and effectuating the
                  Proposed Settlement, GEICO stipulates to entry of a Preliminary Approval
                  Order (in the form of the proposed Order attached as Exhibit 1 or including the
                  substance of the proposed Order attached as Exhibit 1), preliminarily certifying
                  the Settlement Class, appointing the Plaintiffs as representatives of the
                  Settlement Class, and appointing the following as Class Counsel for the
                  Settlement Class:

                             Edmund Normand
                             Jacob Phillips
                             Normand PLLC
                             3165 McCrory Place, Suite 175
                             Orlando, Florida 32803
                             Telephone: (407) 603-6031
                             Facsimile: (888) 974-2175
                             ed@normandpllc.com
                             jacob.phillips@normandpllc.com

                             Christopher J. Lynch
                             Christopher J. Lynch, P.A.
                             6915 Red Road, Suite 208
                             Coral Gables, Florida 33143
                             Telephone: (305) 443-6200
                             Facsimile: (305) 443-6204
                             clynch@hunterlynchlaw.com

                             Christopher B. Hall
                             Andrew Lampros
                             Hall & Lampros, LLP
                             400 Galleria Parkway, Suite 1150
                             Atlanta, Georgia 30339
                             Telephone: (404) 876-8100
                             Facsimile: (404) 876-3477
                             chall@hallandlampros.com

                             Tracy L. Markham
                             Southern Atlantic Law Group, PLLC
                             2800 N. 5th Street, Suite 302
                             St. Augustine, Florida 32084
                             Telephone: (904) 794-7005
                             Facsimile: (904) 794-7007
                             tlm@southernatlanticlawgroup.com

                             Bradley W. Pratt



                                                18
                                                                                    EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 20 of
                                      89


                             Pratt Clay, LLC
                             4401 Northside Parkway, Suite 520
                             Atlanta, Georgia 30327
                             Telephone: (404) 949-8118
                             Facsimile: (404) 949-8159
                             bradley@prattclay.com

            2.    Solely for the purposes of implementing this Agreement and effectuating the
                  Proposed Settlement, the Parties stipulate that JND Legal Administration shall
                  be the Settlement Administrator.

            3.    Promptly after execution of this Agreement, the Plaintiffs shall submit this fully
                  executed Agreement to the Court, and request entry of the Proposed Preliminary
                  Approval Order, without material alteration from Exhibit 1, that specifically:

                  (a)    preliminarily approves this Agreement;

                  (b)    finds that the Court possesses jurisdiction over the subject matter of the
                         Action and over all Parties to the Action, including the Named Plaintiffs
                         and all Settlement Class Members;

                  (c)    preliminarily certifies the Settlement Class, approves the Plaintiffs as class
                         representatives of the Settlement Class, and appoints Class Counsel as
                         counsel for the Settlement Class;

                  (d)    finds that the Proposed Settlement is sufficiently fair, reasonable, and
                         adequate to warrant providing Notice to the Settlement Class;

                  (e)    finds that the Class Action Fairness Act Notice to be made by the
                         Settlement Administrator on behalf of GEICO as set forth in Paragraph
                         29 is in full compliance with 28 U.S.C. § 1715(b);

                  (f)    approves the Notice Plan;

                  (g)    approves the Claim Form and Electronic Claim Form to be distributed
                         to and/or used by Settlement Class Members, and sets a First Mail Notice
                         Date, Second Mail Notice Date, and a Claims Submission Deadline,
                         which shall be no more than ninety (90) days from the First Mail Notice
                         Date, by which the Claim Forms and Electronic Claim Forms must be
                         submitted in order to be deemed timely;

                  (h)    approves the settlement website as described in Paragraphs18-20, which
                         may be amended during the course of the settlement as appropriate and
                         agreed to by the Parties, and which shall be maintained for at least 180 days
                         after the Claims Submission Deadline;

                  (i)    appoints Settlement Administrator JND Legal Administration as the


                                                19
                                                                                        EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 21 of
                                      89


                        Settlement Administrator;

                  (j)   directs the Settlement Administrator to maintain a toll-free IVR
                        telephone system containing recorded answers to frequently asked
                        questions, along with an option permitting callers to punch through to a
                        live operator;

                  (k)   determines that the Notice provided to potential Settlement Class
                        Members (i) is the best practicable notice under the circumstances; (ii) is
                        reasonably calculated, under the circumstances, to apprise Settlement
                        Class Members of the pendency of the Action and their right to object
                        to or exclude themselves from the Proposed Settlement; and (iii)
                        constitutes due, adequate, and sufficient notice to all Persons entitled to
                        receive notice;

                  (l)   schedules the Fairness Hearing to consider the fairness, reasonableness,
                        and adequacy of the Proposed Settlement and whether it should be finally
                        approved by the Court on a date not sooner than 90 days after entry of
                        the Preliminary Approval Order;

                  (m)   requires the Settlement Administrator to file proof of completion of
                        Notice at least ten (10) days prior to the Fairness Hearing, along with the
                        Opt-Out List, which shall be a list of all Persons who timely and properly
                        requested exclusion from the Settlement Class, and an affidavit attesting
                        to the accuracy of the Opt-Out List;

                  (n)   requires each Settlement Class Member who wishes to exclude himself
                        or herself from the Settlement Class to submit an appropriate, timely
                        request for exclusion, postmarked no later than forty-five (45) days after
                        the First Mail Notice Date and which complies with the requirements in
                        Paragraph 46;

                  (o)   orders that any Settlement Class Member who does not submit a timely,
                        written request for exclusion from the Settlement Class will be bound by
                        all proceedings, orders, and judgments in the Action, even if such
                        Settlement Class Member never received actual notice of the Action or
                        this Proposed Settlement;

                  (p)   requires each Settlement Class Member who does not submit a timely
                        request for exclusion from their respective Settlement Class and wishes
                        to object to the fairness, reasonableness, or adequacy of this Agreement
                        or any term of the Proposed Settlement or to intervene in the Action, to
                        follow the procedures set forth in Paragraphs 50-55 of this Agreement,
                        including those requirements applicable to any attorney representing the
                        Settlement Class Member;

                  (q)   directs the Settlement Administrator to rent a post office box to which


                                              20
                                                                                     EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 22 of
                                      89


                          requests for exclusion, objections, notices of intention to appear, and any
                          other settlement-related communication may be sent, and provides that
                          only the Settlement Administrator, the Court, the Clerk of the Court, and
                          their designated agents shall have access to this post office box, except
                          as otherwise expressly provided in this Agreement;

                  (r)     directs the Settlement Administrator to promptly provide copies of all
                          objections, requests for exclusion, motions to intervene, notices of
                          intention to appear, or other communications that come into its
                          possession to Class Counsel and GEICO’s counsel;

                  (s)     stays all proceedings in the Action until further order of the Court, except
                          that the Parties may conduct proceedings necessary to implement the
                          Proposed Settlement or effectuate the terms of this Agreement;

                  (t)     finds it likely that the Court, upon entering the Final Approval of the
                          Proposed Settlement, will enter an Order vacating and/or setting aside
                          its previous Order granting Summary Judgment (Doc. No. 247), the First
                          and Second Judgments (Doc. Nos. 281, 287), Costs Order, Fee Order
                          and Interest Fee Order in Roth (Docs. Nos. 303, 333, 344); and

                  (u)     implements or orders any other provisions or directives or procedures
                          not contemplated by the Parties, if necessary to comply with governing
                          law and/or binding precedent and if such provisions do not materially
                          alter the substantive terms of this Agreement.

            4.    In the event that the Proposed Settlement is not consummated for any reason
                  (including but not limited to reversal on appeal), (a) the Parties and their attorneys
                  shall proceed as though the Agreement had never been entered and the Parties
                  and their Counsel shall not cite nor reference this Agreement (or negotiations
                  relating to this Agreement), (b) nothing in this Agreement and/or the fact that it
                  was entered into and/or negotiations relating to this Agreement shall be offered,
                  received or construed as an admission or as evidence for any purpose in any
                  proceeding, including certification of a class, (c) the Parties agree to jointly file a
                  motion(s) with the Court to vacate all orders entered pursuant to this Agreement,
                  and (d) in this Court and in the Eleventh Circuit to restore each of the Parties
                  respective positions existing immediately before June 8, 2020 (which is the date
                  on which the Parties agreed in principle to the settlement).

    III.    DATA PRODUCTION RELATING TO EXPANDED SETTLEMENT CLASS
            AND FINAL IDENTIFICATION OF ADDITIONAL SETTLEMENT CLASS
            MEMBERS

            5.    Within 5 days of the Court’s entry of a Preliminary Approval Order, GEICO
                  shall produce all Expanded Settlement Class Data to Class Counsel.

            6.    Within 5 days of receipt of the Expanded Settlement Class Data, Plaintiffs shall


                                                  21
                                                                                          EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 23 of
                                      89


                  identify potential Expanded Settlement Class Members and Additional
                  Settlement Class Members, pursuant to the same methods utilized to identify
                  Settlement Class Members who are not Expanded Settlement Class Members.

            7.    Within 10 days of GEICO’s receipt of Plaintiffs’ list of potential Expanded
                  Settlement Class Members and Additional Settlement Class Members, GEICO
                  will identify any objections to Plaintiffs’ list of potential Expanded Settlement
                  Class Members and Additional Settlement Class Members. The Parties agree to
                  cooperate to reasonably and promptly resolve any disputes as to the list of
                  Expanded Settlement Class Members and Additional Settlement Class Members.

            8.    Within 5 days of agreement between the parties of a list of Expanded Settlement
                  Class Members and Additional Settlement Class Members, GEICO shall
                  produce:

                  (a)     The same mailing address data that was produced to Plaintiffs for the
                          Settlement Class Members who are not Expanded Settlement Class
                          Members and Additional Settlement Class Members; and
                  (b)     the email address and corresponding insured name, policy number, and
                          claim number for all Settlement Class Members.

    IV.     CLASS NOTICE

            9.    GEICO will pay all costs of effectuating and implementing the Class Notice set
                  forth herein.

            10.   No more than thirty (30) days after entry of the Order of Preliminary Approval,
                  the Settlement Administrator shall initiate mailing of the First Mail Notice and
                  Claim Form for each Covered Total Loss Claim (if a Settlement Class Member
                  has more than one claim, the Settlement Class Member will receive a Claim Form
                  for each claim showing the date of loss) by first-class mail to each potential
                  Settlement Class Member. The First Mail Notice includes a Claim Form that will
                  be detachable, return-addressed, and shall be affixed with prepaid postage
                  sufficient to mail back to the Settlement Administrator.

            11.   The First Mail Notice shall be in the same form as Exhibit 2. Claim Forms
                  provided with the First Mail Notice will be pre-filled with a unique Claim ID, the
                  Settlement Class Member Name, and the claim Date of Loss as set forth in
                  Exhibit 2. GEICO or Class Counsel will provide data to the Settlement
                  Administrator to be used to enable Claim Forms and Electronic Claim Forms to
                  be pre-filled with the Class Member Name and date of loss.

            12.   Prior to First Mail Notice, the Settlement Administrator shall run physical mailing
                  addresses through the National Change of Address Database (“NCOA”) for any
                  addresses that GEICO does not have or are incomplete and/or for any addresses
                  to which the Settlement Administrator knows to be invalid based on subsequent
                  notice mailings that took place in this Action.


                                                22
                                                                                       EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 24 of
                                      89




            13.   After the First Mail Notice, the Settlement Administrator shall mail the Second
                  Mail Notice 20 days before the Claims Submission Deadline to all Class Members
                  who, according to the Settlement Administrator’s records, have not made a claim,
                  requested to opt out, or made an objection. The Second Mail Notice shall be in
                  substantially the same form as Exhibit No. 7.

            14.   For each Settlement Class Member for whom GEICO provides an associated e-
                  mail address, the Settlement Administrator shall send a First E-Mail Notice with
                  a hyperlink to the settlement website, which provides access to a “Make A Claim”
                  button permitting a Class Member to access a pre-filled Electronic Claim Form
                  with their Claim ID. The first E-Mail Notice shall occur on or about thirteen
                  (13) days after the First Mail Notice and shall be in substantially the same form
                  as Exhibit No. 3.

            15.   The Settlement Administrator shall send a second E-Mail Notice with a hyperlink
                  to the settlement website, which provides access to a “Make a Claim” button
                  permitting a Class Member to access a pre-filled Electronic Claim Form with
                  their Claim ID. The second E-Mail Notice shall occur on the same day as the
                  Second Mail Notice and shall be in substantially the same form as in Exhibit No.
                  8.

            16.   The Settlement Administrator shall utilize best practices designed to avoid spam
                  filters, blockers, or any tool designed to prevent receipt of e-mails, and to
                  otherwise design and implement the sending of the e-mail to increase the chance
                  that the E-Mail Notice will be successfully received into the inbox of Settlement
                  Class Members. All E-Mail Notices must include the capability to click-through
                  to the settlement website to make a claim.

            17.   The parties will request that the websites RothTaxTitleClassAction.com and
                  JoffeTotalLossClassAction.com be redirected to a settlement website
                  JoffeRothTotalLossClassAction.com (the “settlement website”) and post the
                  Settlement Agreement, Notices, Longform Notice, Claim Form, Electronic Claim
                  Form, Preliminary Approval Order, and frequently asked questions. The
                  settlement website may be amended from time to time as agreed to by the Parties.
                  The settlement website shall also contain Spanish translations of the Mail Notice,
                  Longform Notice, and Claim Form. The Settlement Administrator shall maintain
                  the settlement website for at least 180 days after expiration of the Claims
                  Submission Deadline.

            18.   The home page of the settlement website shall reflect the case settlement and shall
                  have a “Make A Claim” button permitting a Class Member to access a pre-filled
                  Electronic Claim Form by providing a Claim ID, with a method to submit the
                  Electronic Claim Form with an electronic signature, and a method to request that
                  another copy of the paper Claim Form be mailed or emailed to the Settlement
                  Class Member.




                                                23
                                                                                      EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 25 of
                                      89



            19.   The settlement website shall provide that a Settlement Class Member may submit
                  a Claim Form without a Claim ID by completing an Electronic Blank Claim Form
                  by entering the Settlement Class Member name, policy number or claim number,
                  and address, and by signing and submitting the Electronic Blank Claim Form
                  electronically.

            20.   If any Notice and/or Claim Form mailed to any potential Settlement Class
                  Member is returned to the Settlement Administrator as undeliverable, the
                  Settlement Administrator will promptly log each Notice and/or Claim Form that
                  is returned as undeliverable and provide copies of the log to GEICO and Class
                  Counsel upon request. If the mailing is returned to the Settlement Administrator
                  with a forwarding address, the Settlement Administrator shall forward the
                  mailing to that address. For the remaining returned mailings, the Settlement
                  Administrator will use reasonable efforts, including potentially an Experian
                  search or skip tracing, to attempt to obtain a new address and those mailings shall
                  be forwarded to any new address obtained through such a search. If any Notice
                  is returned as undeliverable a second time, no further mailing shall be required. It
                  is agreed by the Parties that the procedures set forth in the preceding Paragraph
                  and this Paragraph constitute reasonable and the best practicable notice under
                  the circumstances and an appropriate and sufficient effort to locate current
                  addresses for Settlement Class Members such that no additional efforts to do so
                  shall be required.

            21.   The Parties agree that the Longform Notice, without material alteration from
                  Exhibit 6, shall be posted to the settlement website, and will be available upon
                  request to Settlement Class Members.

            22.   The Notice and Claim Form will also be made available to all potential Settlement
                  Class Members by request to the Settlement Administrator, who shall send via
                  first-class U.S. mail or e-mail any of these documents as requested by any
                  potential Settlement Class Member. If a Claim ID is not available to the
                  Settlement Administrator for the potential Settlement Class Member, the
                  Settlement Administrator shall provide a Blank Claim Form to the requester with
                  instruction that the Blank Claim Form must be mailed to the Settlement
                  Administrator postmarked by the Claims Submission Deadline with the
                  Settlement Class Member name, policy number or claim number, address, and
                  signature.

            23.   The Settlement Administrator shall maintain a toll-free IVR telephone system
                  containing recorded answers to frequently asked questions, along with an option
                  permitting callers to punch through to a live operator. The recorded answers to
                  frequently asked questions are to be agreed to by the Parties. In the event a
                  Settlement Class Member has a question that is not addressed by the Parties in
                  the frequently asked questions, the Settlement Administrator is to contact
                  counsel for both Parties and a response will be agreed to by the Parties.

            24.   The Settlement Administrator shall rent a post office box to be used for receiving



                                                 24
                                                                                       EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 26 of
                                      89


                  requests for exclusion, objections, notices of intention to appear, and any other
                  settlement-related communications. Only the Settlement Administrator, the
                  Court, the Clerk of the Court, and their designated agents shall have access to
                  this post office box, except as otherwise expressly provided in this Agreement.

    V.      SETTLEMENT ADMINISTRATOR

            25.   The Parties agree to the appointment of the Settlement Administrator as
                  Settlement Administrator to perform the services described herein. GEICO shall
                  be solely responsible for the payment of the Settlement Administrator’s fees and
                  costs relating to the effectuation of the Class Notice as described herein.
                  Settlement administration fees and costs are separate from, and are not included
                  as, part of the lawsuit expenses and costs that GEICO separately agrees to pay in
                  an amount up to $350,000.00 as set forth in Paragraph 64 below if approved by
                  the Court.

            26.   The Settlement Administrator shall assist with the various administrative tasks set
                  forth herein and any others necessary to implement the terms of this Agreement
                  and the Proposed Settlement as preliminarily approved, including (i) mailing and
                  e-mailing or arranging for the mailing and e-mailing, respectively, of the Mail and
                  E-Mail Notice described above and submitting to the Parties and Court an
                  affidavit offering proof thereof; (ii) handling mail returned as not delivered and
                  making additional mailings required under the terms of the Agreement; (iii)
                  responding, as necessary, to inquiries from Settlement Class Members; (iv)
                  providing to the Parties, within five (5) business days of receipt, copies of all
                  objections, motions to intervene, notices of intention to appear, and requests for
                  exclusion from the Settlement Class; (v) preparing a list of all Persons who timely
                  requested exclusion from the Settlement Class and submitting to the Court the
                  Opt-Out List and supporting affidavit ten (10) days before the Fairness Hearing
                  scheduled by the Court; (vi) preparing a list of all Persons who submitted
                  objections to the settlement and submitting an affidavit testifying to the accuracy
                  of that list; (vii) preparing a list of all Persons who make a timely claim; (viii)
                  implementing procedures for processing and handling Claims submissions; and
                  (viv) promptly responding to requests for information and documents from Class
                  Counsel, GEICO, and/or GEICO’s Counsel.

            27.   As set forth herein, the Settlement Administrator shall set up, coordinate, maintain
                  and/or implement (a) the post office box described in Paragraph 24; (b) the
                  settlement website described in Paragraphs 17-19; and (c) the toll-free IVR
                  number described in Paragraph 23.

    VI.     CLASS ACTION FAIRNESS ACT NOTICE

            28.   Pursuant to 28 U.S.C. § 1715(b), within 10 days after this Agreement is filed with
                  the Court, the Settlement Administrator, on behalf of GEICO, will give notice to
                  the Attorney General of the United States, Federal Reserve Board, the Chief
                  Financial Officer of the State of Florida, the Florida Insurance Commissioner,



                                                25
                                                                                      EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 27 of
                                      89


                  and the primary insurance regulatory or supervisory official of each state and
                  territory of the United States, serving on them the documents described in 28
                  U.S.C. § 1715(b)(1) through (8), as applicable.

    VII.    CLAIMS PAYMENTS

            29.   To be eligible for a Claim Payment under this settlement, a Settlement Class
                  Member or his or her Legally Authorized Representative must timely submit a
                  valid Claim Form or Electronic Claim Form and must not have submitted a
                  request for exclusion. GEICO shall not be obligated to make any Claim
                  Payments until after the Effective Date.

            30.   Eligible Class Members are Settlement Class Members that submit timely and valid
                  claims relating to a Covered Total Loss Claim that are not excluded from the
                  Settlement Class and that were not paid the full amount of Sales Tax and/or Title
                  and Tag Transfer Fees.

                  Each Eligible Class Member will receive a payment from GEICO calculated by:
                  (1) determining the Sales Tax for the vehicle that was the subject of the Covered
                  Total Loss Claim; subtracting (2) any Prior Sales Tax Payment made by GEICO
                  on the claim; and (3) adding an additional $79.85 (minus any Title and Tag
                  Transfer Fees paid relating to the Covered Total Loss Claim), plus prejudgment
                  interest. For example, if the Sales Tax was $ 1400.00 and a prior payment included
                  $ 100.00 for sales tax, the Eligible Class Member will receive a payment of
                  $ 1379.85, calculated as follows:

                     Sales Tax = $ 1,400.00

                     Amount of Prior Sales Tax Payment = $ 100.00

                     $ 1400.00 - $ 100.00 = $ 1,300.00

                     $ 1,300.00 + 79.85 = $ 1,379.85

                  In addition, the eligible class member will receive prejudgment interest on that
                  amount.

            31.   Prejudgment interest will be calculated by the applicable rate set by the State of
                  Florida from the salvage close date or, if there is no salvage close date, 30 days
                  after the date of loss associated with the claim, including any changes in the rate
                  during the time period since that date until 60 days after the date the Order of
                  Preliminary Approval is entered.

            32.   The Settlement Administrator shall establish procedures for receiving and
                  processing Claim Forms and Electronic Claim Forms.

            33.   The Claim Payment described herein is the only payment to which Settlement



                                                26
                                                                                      EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 28 of
                                      89


                  Class Members, other than Plaintiffs, are entitled under this Agreement. The
                  payments are deemed to be inclusive of any claims for any potentially applicable
                  penalties and/or interest and/or fees. The payments shall be in full and final
                  disposition of the Action, and in consideration for the release of any and all
                  Released Claims as against any and all Released Persons.

    VIII.   CLAIM SUBMISSIONS

            34.   The Claim Form shall be without material alteration from Exhibit 4, and the
                  Electronic Claim Form shall be without material alteration from Exhibit 5 except
                  for changes necessary for conversion to electronic format.

            35.   Each Settlement Class Member will be provided an opportunity to submit, at his
                  or her option, either a Claim Form or an Electronic Claim Form requesting a
                  payment calculated in accordance with Paragraphs 30 and 31.

            36.   A Claim Form submitted for a Settlement Class Member who has more than one
                  claim shall constitute a Claim Form for all covered claims of the Settlement Class
                  Member.

            37.   To be considered for payment, a Claim Form must be postmarked no later than
                  the Claims Submission Deadline or must be submitted electronically no later than
                  the Claims Submission Deadline, at which point the Settlement Administrator
                  shall deactivate the Electronic Claim Form.

            38.   If not pre-populated as set forth above, a Settlement Class Member must include
                  in a Blank Claim Form (i) the name and current address of the Settlement Class
                  Member and (ii) the claim number associated with the Covered Total Loss Claim
                  or the Settlement Class Member’s policy number at the time of the Covered Total
                  Loss Claim.

            39.   The Claim Form, Blank Claim Form and Electronic Claim Form must contain a
                  signature, or in the case of an Electronic Claim Form, an electronic signature,
                  certifying the claim.

    IX.     CLAIMS ADMINISTRATION

            40.   Claim Forms that are timely mailed to the correct address shall be processed as
                  follows:

                  (a)    If a Claim Form is unsigned, illegible, or does not include the Claim
                         Number or policy number involved in the claim, the Settlement
                         Administrator shall send the claimant a letter, after consultation with
                         GEICO and Class Counsel, informing him or her of the defect and
                         providing the claimant with thirty (30) days in which to cure the defect.
                         If the claimant does not subsequently provide a Claim Form curing the
                         defect and postmarked within thirty (30) days of the date of the


                                                27
                                                                                      EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 29 of
                                      89


                        Settlement Administrator’s letter, that Claim Form shall be deemed
                        defective and not eligible for payment, and the claimant shall not have an
                        additional opportunity to cure the defect.

                  (b)   Within sixty (60) days after the later of the Claims Submission Deadline
                        or the Final Order and Judgment, GEICO shall:

                           (1) inform Class Counsel and the Settlement Administrator of any
                               claims (other than claims determined by the Settlement
                               Administrator to be untimely) it believes are invalid, including,
                               but not limited to, claims it believes involve non-leased vehicles,
                               and, as to each such claim, include the Settlement Class Member
                               name, claim number, and a brief description as to why GEICO
                               believes the claim to be invalid; and

                           (2) For those claims that GEICO does not challenge as invalid,
                               GEICO shall provide the Settlement Administrator and Class
                               Counsel the amount of payment, including interest, for each
                               claim. Class Counsel will have ten (10) days from the provision
                               of the Claim Payment amount to dispute the amount of Claim
                               Payment. GEICO and Class Counsel shall cooperate to resolve
                               any dispute as to Claim Payment within ten (10) days.

                  (c)   Within the later of one hundred (100) days after the Claims Submission
                        Deadline or thirty (30) days after the Effective Date, GEICO shall make
                        Claim Payments by mailing a check for the full amount of Claim Payment
                        or, if authorized to do so, make an electronic transfer of funds for the full
                        amount of Claim Payment to all Settlement Class Members whose
                        submitted claims were not challenged as invalid, and for which Class
                        Counsel did not dispute the amount of Claim Payment. The check shall
                        be valid for 180 days after the date of the check. The Claim Payment
                        envelope and check shall be of the same form that GEICO uses in the
                        normal course of its business to mail checks on first-party claims.

                  (d)   If any Claim Payment mailed to any potential Settlement Class Member is
                        returned to GEICO as undeliverable, GEICO will promptly log each
                        Notice and/or Claim Form that is returned as undeliverable and provide
                        copies of the log to the Settlement Administrator. The Settlement
                        Administrator will run the address through the NCOA and provide
                        GEICO with any updated address. If there is an updated address, GEICO
                        shall resend the Claim Payment to that address. If the Claim Payment
                        mailing is returned to GEICO with a forwarding address, GEICO shall
                        forward the Claim Payment mailing to that address.

                  (e)   Within thirty (30) days after resolution of Class Counsel’s disputes of the
                        amount of Claim Payments as provided in Paragraph 40(b)(2), GEICO
                        shall make the Claim Payment as identified in the previous three



                                              28
                                                                                     EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 30 of
                                      89


                          subparagraphs for the resolved full amount of Claim Payment to all
                          Settlement Class Members on whose claims Class Counsel disputed the
                          amount of Claim Payment.

                  (f)     Within thirty (30) days of receiving GEICO’s determinations in
                          Paragraph 40(b)(1), the Settlement Administrator shall mail an
                          Explanation Letter to all Settlement Class Members who submitted
                          claims challenged by GEICO as invalid an explanation of why GEICO
                          deemed the claim to be invalid. The explanation will include the process
                          by which the defect may be cured and inform the Settlement Class
                          Member that it may re-submit a Claim Form to correct the deficiency, or,
                          if GEICO determined in its opinion that the defect is not curable, will
                          inform the Settlement Class Member that they may contest the
                          determination by mailing a written explanation as to why GEICO’s
                          determination was incorrect.      The mailing contesting GEICO’s
                          determination must be postmarked no later than thirty (30) days after the
                          Explanation Letter to be deemed timely.

                  (g)     Within thirty (30) days of receiving any re-submissions or contestations
                          from Settlement Class Members as set forth in Subparagraph (f), the
                          claim will be submitted to a Neutral Evaluator agreed to by the Parties.
                          The decision by the Neutral Evaluator shall be binding on GEICO and
                          any Settlement Class Member. The Neutral Evaluator shall provide an
                          explanation of any decision to GEICO and Class Counsel. Within ten
                          (10) days of the Neutral Evaluator’s determination, GEICO will mail a
                          payment to any Settlement Class Members determined by the Neutral
                          Evaluator to have submitted or re-submitted a valid claim, and the
                          Settlement Administrator shall mail an explanation to any Settlement
                          Class Member the Neutral Evaluator determined submitted an invalid
                          claim.

                  (h)     The Neutral Evaluator shall be a licensed attorney in the State of Florida.
                          All costs for the expense of the Neutral Evaluator shall be borne
                          exclusively by GEICO. If the Parties cannot agree upon the Neutral
                          Evaluator, such person shall be appointed by the Court.

                  (i)     Claim Forms that are not timely postmarked or submitted electronically,
                          as determined by the Settlement Administrator, will not be considered
                          for payment.

    X.      ATTORNEYS’ FEES AND COSTS AWARD AND SERVICE AWARDS

            41.   Class Counsel’s entitlement, if any, to an Attorneys’ Fee Award and the Plaintiffs’
                  entitlement, if any, to a Service Award, will be determined by the Court. The
                  terms of any such awards, fees, costs, or expenses were not negotiated until after
                  all material elements of the Proposed Settlement were resolved and the terms of
                  this Proposed Settlement are not conditioned upon any maximum or minimum



                                                29
                                                                                       EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 31 of
                                      89


                  Attorneys’ Fee Award or Service Award, except as explicitly stated herein.

            42.   Class Counsel will file a motion with the Court prior to the Fairness Hearing
                  requesting an award of attorneys’ fees payable to Class Counsel in a total amount
                  that shall not exceed $ 8,700,000.00 (“Maximum Attorneys’ Fees Award”) and
                  costs and expenses not to exceed $ 350,000.00 (the “Maximum Costs Award”), and
                  incentive award to each of the Named Plaintiffs not to exceed $ 10,000.00
                  (“Maximum Service Award”). Payment of any attorneys’ fees and costs award
                  and/or service awards, and of the costs of the administration of this settlement
                  (which includes any costs of the Neutral Evaluator), are separate from and in
                  addition to the payments available to Settlement Class Members. The amount
                  owed and/or paid to Settlement Class Members will not be adjusted or reduced
                  at all as a result of any payments made for attorneys’ fees, costs, Service Awards,
                  or the costs of administration and notice. The lawsuit costs and expenses not to
                  exceed $350,000.00 are separate from and in addition to the settlement
                  administration costs and expenses that GEICO shall pay pursuant to Paragraph
                  64.

            43.   GEICO will not oppose or object to a motion requesting an award of attorneys’
                  fees, costs, and expenses to be paid to Class Counsel in an amount not exceeding
                  the Maximum Attorneys’ Fees Award and Maximum Costs Award. GEICO will
                  not oppose or object to a motion requesting Service Awards to the Plaintiffs in
                  an amount not exceeding the Maximum Service Award. GEICO agrees to pay
                  the Attorneys’ Fee Award and Service Award or any lesser amount the Court
                  may award. Plaintiffs and Class Counsel will not seek to enforce or recover any
                  Attorneys’ Fee Award and/or Costs Award in excess of the Maximum Attorneys’
                  Fee Award and/or Maximum Costs Award, or any Service Award in excess of
                  the Maximum Service Award.

            44.   Any Attorneys’ Fees Award and Service Award made by the Court must be paid
                  by GEICO to Class Counsel (on the terms set forth above) no later than fourteen
                  (14) days after the later of the Effective Date or, if issued in a separate order, a
                  final Order approving or awarding the Attorneys’ Fee Award and Service Award
                  meaning the Order is a final, appealable judgment and either (i) no appeal has
                  been taken as of the date on which all times to appeal therefrom have expired,
                  or (ii) an appeal or other review proceeding of the Order having been
                  commenced, such appeal or other review is finally concluded and no longer is
                  subject to review by any court, whether by appeal, petitions for rehearing or
                  reargument, petitions for rehearing en banc, petitions for writ of certiorari, or
                  otherwise, and such appeal or other review has been fully and finally resolved in
                  such manner that affirms the Order.

    XI.     FINAL APPROVAL OF THE PROPOSED SETTLEMENT

            45.   Ten (10) days prior to the Fairness Hearing, Class Counsel will file a motion
                  seeking the Court’s final approval of the Proposed Settlement at the Fairness
                  Hearing to be held at a time, date, and location as set by the Court and that will be



                                                 30
                                                                                       EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 32 of
                                      89


                  stated in the Notice. The Motion shall request, at minimum, the Court to enter a
                  Final Order and Judgment that:

                  (a)    certifies the Settlement Class for settlement purposes only;

                  (b)    finds the Court has personal jurisdiction over all Settlement Class
                         Members and subject matter jurisdiction to approve this Agreement and
                         all Exhibits thereto;

                  (c)    gives final approval to the Proposed Settlement and directs the Parties
                         and counsel to comply with and consummate the terms of the
                         Agreement;

                  (d)    finds that Class Counsel and the Plaintiffs adequately represented the
                         Settlement Class;

                  (e)    finds that the terms of this Agreement are fair, reasonable, and adequate
                         to the Settlement Class Members;

                  (f)    finds that the Notice set forth in this Agreement (i) constituted the best
                         practicable notice under the circumstances; (ii) was reasonably calculated
                         to apprise potential Settlement Class Members of the pendency of the
                         Action, their right to object to or exclude themselves from the Proposed
                         Settlement, and to appear at the Fairness Hearing; and (iii) constituted
                         due, adequate, and sufficient process and notice to all Persons entitled to
                         receive notice;

                  (g)    finds that the Class Action Fairness Act Notice provided by the
                         Settlement Administrator on behalf of GEICO complied with 28 U.S.C.
                         § 1715(b);

                  (h)    finds that the Opt-Out List is a complete list of all Settlement Class
                         Members who have timely requested exclusion from the Settlement Class
                         and, accordingly, neither share in nor are bound by the Final Order and
                         Judgment;

                  (i)    provides that the Plaintiffs, all Settlement Class Members who have not
                         been excluded from the Settlement Class as provided in the Opt- Out List,
                         and their heirs, estates, trustees, executors, administrators, principals,
                         beneficiaries, representatives, attorneys, agents, assigns, and successors,
                         and/or anyone claiming through them or acting or purporting to act for
                         them or on their behalf, regardless of whether they have submitted a
                         Claim Form or Electronic Claim Form, and regardless of whether they
                         have received actual notice of the Proposed Settlement, have conclusively
                         compromised, settled, discharged, and released all Released Claims
                         against Defendants and the Released Persons, and are bound by the
                         provisions of this Agreement;


                                               31
                                                                                        EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 33 of
                                      89




                  (j)    dismisses all claims in the Action on the merits and with prejudice, and
                         without fees or costs except as provided herein, and entering final
                         judgment thereon;

                  (k)    determines the amount of the Attorneys’ Fees Award to Class Counsel,
                         and the Service Award to the Plaintiffs; and

                  (l)    appoints JND Legal Administration as the Settlement Administrator.

    XII.    REQUESTS FOR EXCLUSION AND OBJECTIONS

            46.   Settlement Class Members who wish to exclude themselves from the Settlement
                  Class must submit timely and written requests for exclusion. To be effective, such
                  a request must include the Settlement Class Member’s name and address, an
                  unequivocal statement that the Settlement Class Member wishes to be excluded
                  from the Settlement Class, and the signature of the Settlement Class Member or
                  the Legally Authorized Representative of the Settlement Class Member. The
                  request must be mailed to the Settlement Administrator at the address provided
                  in the Notice postmarked no later than forty-five (45) days after the First Mail
                  Notice Date. Requests for exclusion must be exercised individually by the
                  Settlement Class Member and is only effective as to the individual Settlement
                  Class Member requesting exclusion.

            47.   The Plaintiffs shall not elect or seek to opt out or exclude themselves from the
                  Settlement Class, and any such attempt will be deemed a breach of this
                  Agreement and sufficient to permit GEICO to terminate the Agreement.

            48.   The Settlement Administrator shall promptly log and prepare a list of all Persons
                  who properly requested exclusion from the Settlement Class and shall submit an
                  affidavit to the Court which includes and attests to the accuracy of the Opt-Out
                  List no later than ten (10) days prior to the Fairness Hearing set by the Court.

            49.   All Settlement Class Members who do not timely and properly exclude themselves
                  from the Settlement Class shall be bound by this Agreement, and this action shall
                  be dismissed with prejudice and all of the Settlement Class Members Released
                  Claims shall be released as provided for herein.

            50.   Settlement Class Members who do not request exclusion from the Settlement
                  Class may object to the Proposed Settlement. Settlement Class Members who
                  choose to object to the Proposed Settlement must file written notices of intent to
                  object. Any Settlement Class Member who timely files an objection in
                  compliance with this paragraph may appear at the Fairness Hearing, in person or
                  by counsel, and be heard to the extent and only if permitted by the Court.

            51.   To be timely, the objection or motion to intervene must be postmarked and
                  mailed to the Settlement Administrator, and filed with the Court, no later than


                                                32
                                                                                      EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 34 of
                                      89


                  forty-five (45) days after the First Mail Notice Date.

            52.   The right to object to the Proposed Settlement or to intervene in the Action must
                  be exercised individually by a Settlement Class Member or his or her attorney or
                  a Settlement Class Member’s Legally Authorized Representative, and not as a
                  member of a group, class, or subclass.

            53.   To be effective, a notice of intent to object to the Proposed Settlement must:

                  (a)     Include the name of the case and case number;

                  (b)     Provide the name, address, telephone number, and signature of the
                          Settlement Class Member filing the objection;

                  (c)     Indicate the specific reasons why the Settlement Class Member objects
                          to the Proposed Settlement;

                  (d)     Contain the name, address, bar number, and telephone number of the
                          objecting Settlement Class Member’s counsel, if any, and any such
                          attorney must comply with all applicable rules of the Court; and

                  (e)     State whether the objecting Settlement Class Member intends to appear
                          at the Fairness Hearing, either in person or through counsel.

            54.   In addition, a notice of intent to object must contain the following information,
                  if the Settlement Class Member or his or her attorney requests permission to
                  speak at the Fairness Hearing:

                  (a)     A detailed statement of the legal and factual basis for each objection;

                  (b)     A list of any and all witnesses the Settlement Class Member may seek to
                          call at the Fairness Hearing (subject to applicable rules of procedure and
                          evidence and at the discretion of the Court), with the address of each
                          witness and a summary of his or her proposed testimony;

                  (c)     A list of any legal authority the Settlement Class Member will present at
                          the Fairness Hearing; and

                  (d)     Documentary proof of membership in the Settlement Class.

            55.   Any Settlement Class Member who does not file a timely notice of intent to
                  object waives the right to object or to be heard at the Fairness Hearing and be
                  barred from making any objection to the Proposed Settlement. Settlement Class
                  Members have the right to exclude themselves from the Proposed Settlement
                  and pursue a separate and independent remedy against GEICO by complying with
                  the exclusion provisions set forth herein. Settlement Class Members who object
                  to the Proposed Settlement shall remain Settlement Class Members and waive


                                                33
                                                                                      EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 35 of
                                      89


                  their right to pursue an independent remedy against Defendants and Released
                  Persons. To the extent any Settlement Class Member objects to the Proposed
                  Settlement, and such objection is overruled in whole or in part, such Settlement
                  Class Member will be forever bound by the Final Order and Judgment of the
                  Court. Settlement Class Members can avoid being bound by any judgment of the
                  Court by complying with the exclusion provisions set forth herein.

            56.   The Settlement Administrator shall provide GEICO and Class Counsel a copy
                  of each notice of intent to object received by the Settlement Administrator.

    XIII.   DENIAL OF LIABILITY

            57.   GEICO maintains it acted in accordance with the governing laws and regulations
                  of the State of Florida and abided by the terms of the applicable insurance
                  policies. GEICO nonetheless has concluded that it is in its best interests that the
                  Action be settled on the terms and conditions set forth in this Agreement.
                  GEICO reached this conclusion after considering the factual and legal issues in
                  the Action, the substantial benefits of a final resolution of the Action, and the
                  expense that would be necessary to defend the Action through judgment, appeal,
                  and any subsequent proceedings that may occur.

            58.   GEICO believes that it stands a reasonable chance of success in the pending Roth
                  appeal, Joffe summary judgment, and any subsequent appeal as to the merits and
                  as to class certification. GEICO maintains that its defenses to judgment and to
                  class certification are meritorious. Because of the costs, resources, and time that
                  would be incurred, GEICO asserts that it would not have settled the Action
                  except on a claims-made basis.

            59.   As a result of the foregoing, GEICO enters into this Agreement without
                  admitting, conceding, or acknowledging any fault, liability, or wrongdoing of any
                  kind or that certification is appropriate. This Agreement shall not be construed
                  as an admission or concession of the truth of any of the allegations in the Action,
                  or of any liability, fault, or wrongdoing of any kind. The terms of this Agreement,
                  including the claims-made nature of the Agreement, are material to GEICO’s
                  decision to settle the Action notwithstanding its belief that its defenses are
                  meritorious and its chances of success on appeal are significant.

    XIV.    DISMISSAL OF ACTION AND RELEASE OF CLAIMS

            60.   Upon the Effective Date, the Plaintiffs, all Settlement Class Members who have
                  not been excluded from the Settlement Class as provided in the Opt-Out List, and
                  their heirs, estates, trustees, executors, administrators, principals, beneficiaries,
                  representatives, agents, attorneys, assigns, and successors, and/or anyone claiming
                  through them or acting or purporting to act for them or on their behalf, regardless
                  of whether they have submitted a Claim Form or Electronic Claim Form, will be
                  bound by the Final Order and Judgment and conclusively deemed to have fully
                  released, acquitted, and forever discharged all Released Persons from all Released


                                                34
                                                                                       EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 36 of
                                      89


                  Claims.

            61.   Upon entry of the Final Order and Judgment, the Action will be dismissed with
                  prejudice as to GEICO, the Plaintiffs, and all Settlement Class Members who have
                  not been excluded from the Settlement Class as provided in the Opt-Out List, and
                  will release all Released Persons from Released Claims. It is the intent of the
                  Parties to this Settlement Agreement that dismissal of the claims with prejudice
                  and release of the claims shall have the res judicata effect of dismissal and release
                  of only those claims expressly identified herein as Released Claims. It is the intent
                  of the parties that this Settlement Agreement and the Action’s dismissal will not
                  operate as a bar to any Class Member from pursuing any claim that is not a
                  Released Claim.

    XV.     CONSOLIDATION OF CASES, REMAND, AND VACATUR

            62.   At the time of the filing of a Motion for Preliminary Approval of Settlement the
                  Parties will jointly file an agreed motion requesting that the Court consolidate the
                  Roth matter and the Joffe matter for purposes of effectuating the settlement
                  preliminary approval, notice, and final approval and judgment. Within one
                  business day of the filing of the Motion for Preliminary Approval, the parties will
                  jointly file an agreed motion requesting that the Court, upon entering the Final
                  Approval of the Proposed Settlement, enter an Order vacating and/or setting
                  aside its previous Order granting Summary Judgment (Doc. No. 247), the First
                  and Second Judgments (Doc. Nos. 281, 287), Costs Order, Fee Order and Interest
                  Fee Order in Roth (Docs. Nos. 303, 333, 344). In the event the Court does not
                  grant Final Approval of the Proposed Settlement, the Parties agree to jointly move
                  to withdraw the request to vacate or set aside.

    XVI.    RETENTION OF RECORDS

            63.   The Settlement Administrator, Class Counsel, and GEICO shall retain copies or
                  images of all returned Notices, Claim Forms, Electronic Claim Forms (and/or
                  data resulting therefrom) and correspondence relating thereto, for a period of up
                  to two (2) years after the Effective Date. After this time, Class Counsel shall
                  destroy any documentary records in their possession.

    XVII.   MISCELLANEOUS PROVISIONS

            64.   GEICO will pay all costs incurred by the Settlement Administrator to implement
                  and effectuate this Settlement, including, but not limited to, administrative costs,
                  notice costs, claims handling cost, postage, settlement website maintenance, costs
                  to email, and all other costs necessary to comport with this Agreement. These
                  costs are separate from, and not included within, the lawsuits costs and expenses
                  GEICO has agreed to pay, if Ordered by the Court, as part of Plaintiffs’
                  Attorneys’ Fee Award.

            65.   As of August 1, 2020, GEICO agrees to include sales tax calculated as 6% (plus



                                                 35
                                                                                       EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 37 of
                                      89


                  applicable local surtax) of the adjusted vehicle value (irrespective of sales tax paid,
                  if any, during the lease and irrespective of sales tax paid, if any, to replace the
                  vehicle), title transfer fees of (at minimum) $75.25, and tag transfer and branch
                  fees of $4.60, in Total Loss Claim Payment(s) relating to leased vehicles under
                  Florida private passenger auto insurance policies, unless and until: (1) GEICO
                  implements a change in their Florida private passenger auto insurance policies to
                  exclude from actual cash value or otherwise sales tax and/or title and tag transfer
                  fees and/or branch fees; (2) a Florida District Court of Appeal, the Florida
                  Supreme Court, or the U.S. Court of Appeals for the Eleventh Circuit issues a
                  decision after the execution of this Agreement on a contested issue holding that
                  such sales tax and/or fees for leased vehicles are not covered by Policies utilizing
                  language substantially similar to GEICO’s Policy language; or (3) Florida Statutes
                  are amended to clarify that sales tax and/or title and tag transfer fees and/or
                  branch fees are not owed to total-loss insureds. No change in policy language,
                  ruling from any Court identified in this paragraph, nor amendment to Florida
                  statutes shall abrogate the duties of GEICO to pay the amounts due under this
                  Settlement Agreement, and otherwise comply with the Settlement Agreement
                  with the sole exception being the payment of future claims as set forth in this
                  paragraph. At GEICO’s sole discretion, GEICO may delay thirty (30) days after
                  August 1, 2020 to implement such change. In the event of a thirty day delay,
                  GEICO shall pay all sales tax, title transfer fees, and tag transfer fees on any and
                  all first-party leased vehicle total loss claims that were adjusted or paid without
                  including payment of sales tax, title transfer fees, and tag transfer fees.

            66.   Each Party to this Agreement warrants that he, she, or it is fully authorized to
                  enter into this Agreement, and is acting upon his, her, or its independent
                  judgment and upon the advice of his, her, or its counsel and not in reliance upon
                  any warranty or representation, express or implied, of any nature or kind by any
                  other party, other than the warranties and representations expressly made in this
                  Agreement.

            67.   The Parties and undersigned counsel agree to undertake best efforts to effectuate
                  this Agreement and the terms of the Proposed Settlement, including taking all
                  steps and efforts contemplated by this Agreement, and any other reasonable
                  steps and efforts which may become necessary by order of the Court or
                  otherwise.

            68.   The headings and captions contained in this Agreement are for reference
                  purposes only and in no way define, extend, limit, describe, or affect the scope,
                  intent, meaning, or interpretation of this Agreement.

            69.   Unless otherwise noted, all references to “days” in this Agreement shall be to
                  calendar days. In the event any date or deadline set forth in this Agreement falls
                  on a weekend or federal or state legal holiday, such date or deadline shall be on
                  the first business day thereafter.

            70.   Except as otherwise provided in a written amendment executed by the Parties or



                                                  36
                                                                                          EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 38 of
                                      89


                  their counsel, this Agreement contains the entire agreement of the Parties hereto
                  and supersedes any prior agreements or understandings between them. The
                  Parties further agree that this Agreement contains the entire understanding
                  between the parties with respect to the transaction contemplated herein, that
                  there is no representation, agreement or obligation regarding the settlement
                  which is not expressly set forth in this Agreement, and that no representation,
                  inducement, promise, or agreement not expressly set forth in the text of this
                  Agreement shall be of any force or effect. All terms of this Agreement shall be
                  construed as if drafted by all Parties hereto. The terms of this Agreement are and
                  shall be binding upon each of the Parties and their agents, attorneys, employees,
                  successors, and assigns, and upon all other Persons claiming any interest in the
                  subject matter hereof through any of the parties hereto, including any Settlement
                  Class Member.

            71.   This Agreement shall be subject to, governed by, construed, and enforced
                  pursuant to the laws of the State of Florida, without regard to principles of
                  conflicts of law.

            72.   The exhibits to this Agreement are integral parts of the settlement and are hereby
                  incorporated and made parts of this Agreement.

            73.   To the extent permitted by law, this Agreement may be pleaded as a full and
                  complete defense to any action, suit, or other proceeding which may be
                  instituted, prosecuted, or attempted in breach of this Agreement.

            74.   This Agreement shall be deemed to have been executed upon the last date of
                  execution by all the undersigned Parties and/or counsel.

            75.   Class Counsel agree that representations, encouragements, solicitations or other
                  assistance to any Person seeking exclusion from the Settlement Class or any other
                  Person seeking to litigate with Released Persons over any of the Released Claims
                  in this matter could place Class Counsel in a conflict of interest with the
                  Settlement Class. Accordingly, Class Counsel and their respective firms agree
                  not to represent, encourage, solicit, or assist any Person in requesting exclusion
                  from the Settlement Class. Nothing in this paragraph shall preclude or prevent
                  Class Counsel from answering inquiries from any potential Settlement Class
                  Member. Class counsel agrees to utilize the recorded answers to frequently asked
                  questions as agreed to by the Parties to respond to inquiries from potential
                  Settlement Class Members. In the event a potential Settlement Class Member
                  has a question that is not addressed by the Parties in the frequently asked
                  questions, Class Counsel will contact GEICO’s counsel and a response will be
                  agreed to by the Parties.

            76.   The confidentiality of all Confidential Information shall be protected from
                  disclosure by Class Counsel and the Plaintiffs to any Persons other than the
                  Settlement Administrator, the Neutral Evaluator and any Person the Court
                  orders be allowed to access Confidential Information.



                                                37
                                                                                      EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 39 of
                                      89




            77.   The Parties agree that Class Counsel or anyone associated with Class Counsel’s
                  firms shall not use of any of the Confidential Information in any other litigation,
                  whether pending or future, unless independently obtained through discovery or
                  other procedures in that litigation.

            78.   The Court shall retain jurisdiction with respect to implementation and
                  enforcement of the terms of this Settlement Agreement, and all parties submit to
                  the jurisdiction of the Court for purposes of implementing and enforcing the
                  settlement embodied herein.

            79.   This Settlement Agreement is deemed to have been prepared by counsel for all
                  Parties, as a result of arms’ length negotiations among the Parties with the aid of
                  a neutral mediator. Whereas all Parties have contributed substantially and
                  materially to the preparation of this Settlement Agreement, it shall not be
                  construed more strictly against one Party than another.

            80.   The Parties may terminate this Agreement within twenty (20) days after notice of
                  an occurrence as set forth below, by providing written notice of termination where
                  (a) the Court or any appellate court(s) rejects, modifies or denies approval of any
                  material portion of this Settlement except that rejection, modification or
                  disapproval of the Attorneys’ Fee Award and/or Costs Award and/or Service
                  Award does not allow Plaintiffs the right to terminate this Agreement, (b) any
                  financial obligation is imposed on GEICO in addition to and/or greater than
                  those accepted by GEICO in this Agreement or (c) if the Court allows a certified
                  class of Persons who are members of the Settlement Class to opt out of the
                  Proposed Settlement.

            81.   This Agreement may be amended or modified only by a written instrument signed
                  by all Parties. Amendments and modifications may be made without additional
                  notice to the potential Settlement Class Members unless such notice is required
                  by the Court. The terms of this Agreement, including the claims-made structure,
                  are material terms. GEICO represents that settlement is contingent on the
                  claims—made structure as set forth herein.




                                                38
                                                                                       EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 40 of
                                      89


          Signed on July 17, 2020, by counsel of record for all parties, with express permission.

    s/Jacob Phillips                                  s/Kymberly Kochis
    Edmund A. Normand                                 Kymberly Kochis (pro hac vice)
    Jacob L. Phillips                                 Alexander P. Fuchs (pro hac vice)
    Normand Law PLLC                                  Eversheds Sutherland (US) LLP
    P.O. Box 140036                                   1114 Avenue of Americas, 40th Floor
    Orlando, FL 32814                                 New York, New York 10036
    Telephone: (407) 603-6031                         Telephone: (212) 389-5068
    Facsimile: (509) 267-6468                         Facsimile: (212) 389-5099
    ed@normandpllc.com                                kymkochis@eversheds-sutherland.com
    jacob.phillips@normandpllc.com                    alexfuchs@eversheds-sutherland.com

    Christopher J. Lynch                              Attorneys for Defendants
    Christopher J. Lynch, P.A.                        GOVERNMENT EMPLOYEES
    6915 Red Road, Suite 208                          INSURANCE COMPANY, GEICO
    Coral Gables, Florida 33143                       GENERAL INSURANCE COMPANY,
    Telephone: (305) 443-6200                         and GEICO INDEMNITY COMPANY
    Facsimile: (305) 443-6204
    clynch@hunterlynchlaw.com

    Tracy L. Markham
    Southern Atlantic Law Group, PLLC
    2800 N. 5th Street, Suite 302
    St. Augustine, FL 32084
    Telephone: (904) 794-7005
    Facsimile: (904) 794-7007
    tlm@southernatlanticlawgroup.com
    pleadingsonly@southernatlanticlaw.com

    Andrew Lampros
    Christopher B. Hall
    Hall & Lampros, LLP
    400 Galleria Parkway, Suite 1150
    Atlanta, GA 30339
    Telephone: (404) 876-8100
    Facsimile: (404) 876-3477
    alampros@hallandlampros.com
    chall@hallandlampros.com

    Bradley W. Pratt
    Pratt Clay, LLC
    4401 Northside Parkway, Suite 520
    Atlanta, GA 30327
    Telephone: (404) 949-8118
    Facsimile: (404) 949-8159
    bradley@prattclay.com
    Attorney for Plaintiffs


                                                    39
                                                                                          EXHIBIT A
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 41 of
                                      89




                          EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 42 of
                                      89




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

       KERRY ROTH, on behalf of herself and
       all others similarly situated,
                                                          CASE NO. 16-cv-62942WPD
              Plaintiff,

       v.

       GEICO GENERAL INSURANCE
       COMPANY,

             Defendant.
       ____________________________________/


       MARIANNE JOFFE, DEBBE SCHERTZER,
       and STEPHANIE RODRIGUEZ, individually              CASE NO. 18-cv-61361-WPD
       and on behalf of all others similarly situated,

                                     Plaintiffs,

       v.

       GEICO INDEMNITY COMPANY,
       GOVERNMENT EMPLOYEES
       INSURANCE COMPANY and GEICO
       GENERAL INSURANCE COMPANY,

                                     Defendants.

                           PROPOSED ORDER PRELIMINARILY APPROVING
                                  CLASS ACTION SETTLEMENT

             WHEREAS Plaintiffs Kerry Roth, Marianne Joffe, Debbe Schertzer, and Stephanie

      Rodriguez (the “Named Plaintiffs”), individually and as Class Representatives on behalf of a

      proposed Settlement Class (collectively, “Plaintiffs”), and Defendants Government Employees

      Insurance Company, GEICO General Insurance Company, and GEICO Indemnity Company




                                                                                    EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 43 of
                                      89




      (collectively, “GEICO”), acting by and through their respective counsel, have agreed, subject

      to Court approval, to settle this Action upon the terms and conditions stated in the Class Action

      Settlement Agreement filed with the Court on July 17, 2020 (the “Agreement”);

             NOW, THEREFORE, based upon the Agreement, all of the files, records, and

      proceedings herein, statements of counsel, and it appearing to the Court that a hearing should

      be held to determine whether the Proposed Settlement described in the Agreement should be

      finally approved as fair, reasonable, and adequate;

              IT IS HEREBY ORDERED THAT:

         1. The Agreement (including Exhibits) is hereby incorporated by reference in this Order,

             and all terms defined in the Agreement will have the same meanings in this Order.

         2. This Court possesses jurisdiction over the subject matter of this Action and over all

             Parties to this Action, including the Named Plaintiffs and all Settlement Class

             Members.

         3. The Court finds that the negotiations leading to the Agreement occurred at arm’s

             length, there was sufficient discovery in this case prior to settlement, and the

             proponents of the settlement are experienced in similar litigation. The Court

             preliminarily approves the Agreement (including Exhibits), finding that the Proposed

             Settlement is fair, reasonable, and adequate to warrant providing notice to the

             Settlement Class because, upon preliminary review and as required by Fed. R. Civ. P.

             23(e)(1)(B), there is sufficient information provided to determine that the Court will

             likely be able to approve the proposal. Such finding is not to be deemed an admission

             of liability or fault by GEICO or a finding of the validity of any claims asserted in the




                                                     2
                                                                                        EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 44 of
                                      89




            Action or of any wrongdoing by GEICO. Neither the Agreement, nor any of its terms

            or provisions, nor any of the negotiations or proceedings connected with it, shall be

            construed as an admission or concession by the Released Persons of the truth of any of

            the allegations made in the Action, or of any liability, fault, or wrongdoing of any kind

            whatsoever on the part of the Released Persons.

         4. This Court previously certified a class in each of the consolidated actions. See Roth

            Doc. 165; Joffe Doc. 52. The Parties propose a Settlement Class defined, with some

            immaterial alterations, essentially the same as the Classes previously certified by this

            Court, except that the Settlement Class includes certain additional insureds who

            suffered a total loss to their insured leased vehicle after the date of this Court’s Orders

            Granting Class Certification and through August 1, 2020. For purposes of determining

            whether the terms of the Proposed Settlement should be finally approved as fair,

            reasonable and adequate, the following Settlement Class is preliminarily certified for

            settlement purposes only (and GEICO retains all rights to assert, if this settlement is

            not consummated, that this Court’s previous Class Certification Orders were

            incorrectly decided):

                    All Florida policyholders who were insured (1) by GEICO
                    General for private passenger auto physical damage coverage
                    who suffered a first-party loss of a covered leased (i.e., not
                    owned) vehicle at any time from August 30, 2011 through
                    August 1, 2020, whose claims were adjusted by GEICO General
                    as a Total Loss and resulted in payment by GEICO of a covered
                    claim, and who were not paid full Sales Tax and/or full Title and
                    Tag Transfer Fees; and (2) by GEICO Indemnity and
                    Government Employees for private passenger auto physical
                    damage coverage who suffered a first-party loss of a covered
                    leased (i.e., not owned) vehicle at any time from June 15, 2013




                                                    3
                                                                                        EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 45 of
                                      89




                    through August 1, 2020, whose claims were adjusted by GEICO
                    as a Total Loss and resulted in payment by GEICO of a covered
                    claim, and who were not paid full Sales Tax and/or full Title and
                    Tag Transfer Fees.

         5. Those excluded from the class are set forth in paragraph I. uu. in the Agreement.

         6. Kerry Roth, Marianne Joffe, Debbe Schertzer, and Stephanie Rodriguez are

            preliminarily   appointed    representatives   of   the   Settlement    Class   (“Class

            Representatives”), and the following attorneys are preliminarily appointed as counsel

            for the Settlement Class (“Class Counsel”):

            Edmund Normand, Esq.
            Normand PLLC
            3165 McCrory Place, Suite 175
            Orlando, FL 32803
            Telephone: (407) 603-6031
            Facsimile: (888) 974-2175
            Ed@ednormand.com

            Jacob Phillips, Esq.
            Normand PLLC
            3165 McCrory Place, Suite 175
            Orlando, FL, 32803
            Telephone: (407) 603-6031
            Facsimile: (888) 974-2175
            Jacob.phillips@normandpllc.com

            Christopher J. Lynch
            Christopher J. Lynch, P.A.
            6915 Red Road, Suite 208
            Coral Gables, Florida 33143
            Telephone: (305) 443-6200
            Facsimile: (305) 443-6204
            clynch@hunterlynchlaw.com

            Christopher B. Hall
            Hall & Lampros, LLP
            400 Galleria Parkway, Suite 1150
            Atlanta, Georgia 30339




                                                   4
                                                                                        EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 46 of
                                      89




            Phone: (404) 876-8100
            Facsimile: (404) 876-3477
            chall@hallandlampros.com

            Andrew Lampros
            Hall & Lampros, LLP
            400 Galleria Parkway, Suite 1150
            Atlanta, Georgia 30339
            Phone: (404) 876-8100
            Facsimile: (404) 876-3477
            alampros@hallandlampros.com

            Tracy L. Markham
            Southern Atlantic Law Group, PLLC
            2800 N. 5th Street, Suite 302
            St. Augustine, Florida 32084
            Phone: (904) 794-7005
            Facsimile: (904) 794-7007
            tlm@southernatlanticlawgroup.com

            Bradley W. Pratt
            Pratt Clay, LLC
            4401 Northside Parkway, Suite 520
            Atlanta, Georgia 30327
            Telephone: (404) 949-8118
            Facsimile: (404) 949-8159
            bradley@prattclay.com

         7. Courts should make a preliminary inquiry into the Rule 23 requirements prior to

            preliminarily approving a proposed Settlement Class. See, e.g., Legg v. E-Z Rent a

            Car, Inc., 2015 U.S. Dist. LEXIS 178022, at *3-4 (M.D. Fla. May 28, 2015). The

            Court briefly addresses each factor and, for purposes of settlement, finds that the

            Proposed Settlement Class is suitable for class treatment. However, “in amending Rule

            23 in 2018, the Advisory Committee made clear that if ‘the court has already certified

            a class, the only information ordinarily necessary is whether the proposed settlement

            calls for any change in the class certified, or of the claims, defenses, or issues regarding




                                                     5
                                                                                         EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 47 of
                                      89




            which certification was granted.’” Cook v. Gov't Emples. Ins. Co., 2020 U.S. Dist.

            LEXIS 111956, at *9 (M.D. Fla. Jun. 22, 2020) (citing Fed. R. Civ. P. 23(e)(1)(B)

            Committee Notes on Amendment – 2018).

         8. Because the Settlement Class is materially identical to the Classes previously certified

            by this Court except that it expands the Class period up to August 1, 2020, the

            Settlement Class is certifiable for the same factual and legal reasons set forth in this

            Court’s previous orders certifying the Classes. See Roth Doc. 165; Joffe Doc. 52.

         9. Specifically, for purposes of Settlement, the Named Plaintiffs possess Article III

            standing and, because the class definition is clear, based on objective criteria, and is

            not overbroad, and because the Parties agree to identify Settlement Class members

            based on objective criteria, the proposed Settlement Class is adequately defined and

            ascertainable. See Perez v. Metabolife Int'l, Inc., 218 F.R.D. 262, 269 (S.D. Fla. 2003)

            (class definition should not be overly broad, amorphous, or vague); Alderman v. GC

            Servs. L.P., 2018 U.S. Dist. LEXIS 10205, at *10 (S.D. Fla. Jan. 19, 2018) (class was

            clearly ascertainable because members had already been identified). Thus, for purposes

            of settlement, the threshold requirements for class certification are satisfied.

         10. For purposes of settlement, the Class is sufficiently numerous (comprised of over

            18,000 members), there are questions of law and fact common to the Settlement Class

            (including whether the insurance policies were breached by failure to pay sales tax, title

            and registration transfer fees) and Plaintiffs’ claims are typical of the Settlement Class

            (all of whom claim breach by GEICO’s failure to pay sales tax, title and registration

            transfer fees).    In addition, both Plaintiffs and Class Counsel are adequate




                                                    6
                                                                                        EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 48 of
                                      89




            representatives of the Settlement Class. Thus, the requirements to certify a class

            prescribed by Rule 23(a) are satisfied as to the Settlement Class for purposes of

            settlement. Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1187-88 (11th

            Cir. 2003) (to certify a class, Rule 23(a) requirements of numerosity, commonality,

            typicality, and adequacy must be satisfied).

         11. For purposes of settlement, the Settlement Class is certifiable under Rule 23(b)(3)

            because, for purposes of preliminarily approving the Settlement Class, common issues

            predominate over individual issues and class treatment is superior to other alternatives

            for adjudicating the claims at issue. See Vega v. T-Mobile USA, Inc., 564 F.3d 1256,

            1265 (11th Cir. 2009) (predominance and superiority requirements must be met to

            certify a class under Rule 23(b)(3)).

         12. GEICO maintains all defenses to certification and this Order shall not be used as

            evidence or be interpreted in any way to be relevant to whether litigation classes or the

            previously certified classes should have been certified for class treatment.

         13. The Parties have prepared and submitted the Mail Notice Forms, E-Mail Notice Forms,

            Longform Notice, Claim Form, and Electronic Claim Form (including blank forms of

            both) as Exhibits 2 through 8 to the Agreement. The Court carefully reviewed and

            approves, without material alteration, Exhibits 2 through 8 to the Agreement

            (including, with respect to the functionality of the Electronic Claim Forms, as further

            described the Agreement, unless otherwise modified by agreement of the Parties and

            approved by the Court).




                                                    7
                                                                                      EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 49 of
                                      89




         14. The Court directs that the Notices and Claim Forms be sent to the Persons described,

            and in the manner set forth, in the Agreement, including the procedures set forth for

            Notices that are returned as undelivered or due to an incorrect current address.

         15. To be timely, Claim Forms must be postmarked on or before the Claims Submission

            Deadline as set forth in the Agreement. Any Claim Form postmarked after the Claims

            Submission Deadline shall be deemed untimely. The Electronic Claim Form must be

            submitted electronically on or before 11:59 p.m. Eastern on the date of the Claims

            Submission Deadline, after which the Settlement Administrator shall deactivate the

            Electronic Claim Form.

         16. JND Legal Administration (“JND”) is preliminarily appointed as the third-party

            Settlement Administrator.

         17. In addition to mailing the Notice as set forth above, the Settlement Administrator shall

            establish a website as described in the Agreement and upload to the Website the

            Agreement, Longform Notice, Mail Notice, Claim Forms, Electronic Claim Forms

            (with the functionality provided for in the Agreement), Preliminary Approval Order,

            frequently asked questions, and other information agreed to by the Parties; the website

            shall be maintained for at least 180 days after the Claims Submission Deadline, and

            shall contain Spanish translations of the Notice and Claim Form. Furthermore, the

            Settlement Administrator shall maintain a toll-free IVR telephone system containing

            recorded answers to frequently asked questions, along with an option permitting callers

            to access a live person.




                                                    8
                                                                                      EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 50 of
                                      89




         18. The Class Action Fairness Act Notice to be made by the Settlement Administrator on

            behalf of GEICO as set forth in Paragraph 30 is in full compliance with 28 U.S.C. §

            1715(b).

         19. The costs of providing the dissemination of notice for administration of the Settlement,

            including the costs of JND, the Settlement Administrator, shall be borne by GEICO.

         20. The Court preliminarily finds that the notice provided to potential Settlement Class

            Members (i) is the best practicable notice under the circumstances; (ii) is reasonably

            calculated to apprise Settlement Class Members of the pendency of the Action and of

            their right to object or to exclude themselves from the Proposed Settlement; and (iii) is

            reasonable and constitutes due, adequate, and sufficient notice to all Persons entitled to

            receive notice. See Fed. R. Civ. P. 23(c)(2).

         21. For purposes of preliminary approval, courts must make an initial analysis and ensure

            that, as a preliminary matter, the terms of the settlement are appear fair, adequate, and

            reasonable based on, inter alia, the factors prescribed by the Eleventh Circuit Court of

            Appeals. See Leverso v. Southtrust Bank, 18 F.3d 1527, 1530 n. 6 (11th Cir. 1994)

            (outlining six factors). These factors, however, are “neither determinative nor

            exhaustive, and the court may consider other relevant factors based on the particular

            nuances of the case and the settlement proposed.” Palmer v. Dynamic Recovery

            Solutions, LLC, 2016 U.S. Dist. LEXIS 59229 (M.D. Fla. May 4, 2016) (citations

            omitted). Preliminary approval should be granted where the Parties provide sufficient

            information to allow a Court to determine that Notice of the proposal should be




                                                    9
                                                                                       EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 51 of
                                      89




            provided to Class Members for consideration of its terms and that, upon initial review,

            the Court will likely be able to approval the proposal. See Fed. R. Civ. P. 23(e)(1)(B)(i).

         22. Based upon a preliminary analysis, and without foreshadowing final analysis after

            implementation of the Notice and review of any objections, this Court finds that the

            terms of the Proposed Settlement appear fair, reasonable, and adequate to the

            Settlement Class, for the reasons, among others, that follow.

         23. First, the likelihood of Settlement Class Members’ ultimately achieving success after

            all potential appeals of judgment and class certification is uncertain. While the Court

            previously certified the respective Classes in Roth and Joffe, and granted the Roth

            Plaintiff’s motion for summary judgment and denied GEICO’s motion for summary

            judgment, this Court recognizes that other courts can and have disagreed (including

            two Florida circuit courts), that GEICO maintains that it possesses meritorious defenses

            concerning both summary judgment and class certification, and that appellate review

            of the Court’s Summary Judgment Order would be de novo. See Curves, LLC v.

            Spalding County, 685 F.3d 1284, 1288 (11th Cir. 2012). Indeed, global Settlement was

            achieved after the appeal of the Roth matter was fully briefed, including two amicus

            briefs filed in support of GEICO, and on the eve of oral argument.

         24. The uncertainty and risk of reversal on appeal is particularly relevant where, as here,

            there is no appellate opinion directly on point, and no direct guidance from the Florida

            Supreme Court nor any Florida appellate court.

         25. In conducting preliminary analysis of a proposed Settlement, courts compare the

            chances of ultimate success (including on appeal), which this Court finds to be




                                                    10
                                                                                        EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 52 of
                                      89




            uncertain, with the value secured through the Settlement Agreement. See Palmer, 2016

            U.S. Dist. LEXIS 59229 (comparing likelihood of success to value secured for the

            Class). The Court preliminarily finds that value of the Settlement is significant. First,

            because the Settlement provides not only the full sales tax and title fees amount, but

            also an additional $4.60 in tag transfer and branch fees, the relief provided by

            Settlement exceeds the full relief sought in the respective Roth and Joffe Complaints

            and exceeds the amount awarded in the Final Judgments entered by the Court in Roth.

            See Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 693 (S.D. Fla. 2014)

            (finding significant that settlement afforded more relief than likely would have been

            secured at trial). Second, the Notice plan as ordered by this Court is comprehensive

            and the claims’ submission process is straightforward and simple, both of which are

            relevant to the fairness of the Agreement. See Braynen v. Nationstar Mortg., LLC,

            2015 U.S. Dist. LEXIS 151744, at *56 (S.D. Fla. Nov. 9, 2015) (robust notice plan is

            evidence terms of settlement are fair and reasonable); Wilson v. EverBank, 2016 U.S.

            Dist. LEXIS 15751, at *32-33 (fairness of Settlement terms is evidenced by the fact

            that class members need not submit evidence or documentation beyond merely

            “checking a box” which “should take no more than a few minutes”). Third, the

            Settlement provides for prospective relief with a change in GEICO’s practices. Fourth,

            the Settlement provides an expanded class period.

         26. The “claims-made” structure of the Settlement does not undermine this Court’s

            preliminary finding that the terms are fair, reasonable and adequate. See Hamilton v.

            SunTrust Mortg. Inc., 2014 U.S. Dist. LEXIS 154762, at *18 (S.D. Fla. Oct. 24, 2014)




                                                   11
                                                                                      EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 53 of
                                      89




            (whether settlement is a claims-made structure or a direct-pay structure does not impact

            “fairness, reasonableness, or adequacy of proposed settlement.”); Casey v. Citibank,

            N.A., 2014 U.S. Dist. LEXIS 156553, at *6 (N.D. N.Y. Aug. 21, 2014) (“The Court

            does not have the authority to impose a preferred payment structure upon the settling

            parties”). While a “claims-made” structure may result in less individual class members

            receiving payment, it also results in each individual class member who submits a claim

            receiving a greater payment. See Lee v. Ocwen Loan Servicing, LLC, 2015 U.S. Dist.

            LEXIS 121998, at *57 (S.D. Fla. Sep. 14, 2015). This Court sees no reason why it

            would be fairer to reduce the recovery of Class Members who take the minimal step of

            submitting a claim merely to benefit Class Members who, even with robust Notice and

            a simple claims process with prepaid postage and almost entirely pre-filled forms,

            decline to submit a claim. Id. (“[n]egotiating for a smaller amount to go to Class

            Members would, in effect, unfairly reward some Class Members for their own

            indifference at the expense of those who would take the minimal step of returning the

            simple Claim Form to receive the larger amount.”); Cook, 2020 U.S. Dist. LEXIS

            111956, at *23-24 (quoting and agreeing with Lee).

         27. This finding is buttressed by the fact that Defendants made clear they would have

            awaited a decision from the Eleventh Circuit concerning the Roth appeal (which is

            fully-briefed) and appealed any adverse Joffe rulings rather than settling the cases on a

            direct-pay model. See Montoya v. PNC Bank, N.A., 2016 U.S. Dist. LEXIS 50315, at

            *49 (S.D. Fla. Apr. 13, 2016) (claims-made settlement offered the best and “only real

            relief” possible in settlement because defendants “would not have agreed” to direct-




                                                   12
                                                                                      EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 54 of
                                      89




            pay structure). In sum, upon preliminary review, the Court finds that, given the relief

            secured, Defendants’ agreement to change its business practices, the robust Notice

            plan, and the simple claims’ submission process, it will likely be able to approve the

            terms of the Proposed Settlement as fair, reasonable, and adequate. As such, the terms

            of the proposed Settlement warrants providing Notice to Class Members and the

            opportunity to request exclusion or object to the terms, and scheduling a Fairness

            Hearing to determine whether to grant final approval.

         28. The Parties also jointly moved to vacate this Court’s previous summary judgment

            Order in the Roth case (Roth Doc. 247) and the First and Second Judgments (Doc. 281

            and 287), Costs Order (Doc. 294 and 303), Fee Order (Doc. 333) and Interest Fee Order

            (Doc. 341 and 344) in Roth (collectively, the “Orders”), contingent on this Court

            granting Final Approval of the Settlement Agreement. Vacatur requires this Court to

            “determine the propriety of granting vacatur by weighing the benefits of settlement to

            the parties and to the judicial system (and thus to the public as well) against the harm

            to the public in the form of lost precedent.” See Hartford Cas. Ins. Co. v. Crum &

            Forster Specialty Ins. Co., 828 F.3d 1331, 1336 (11th Cir. 2016). As a preliminary

            matter, the Court finds that, because the previous Orders address issues relating to the

            application of Florida state law to the GEICO-specific insurance policies (and are

            therefore non-binding in cases pending in Florida state court) or to fact-specific issues

            related to attorneys’ fees and costs, and given the Settlement was achieved pursuant to

            Court-ordered mediation, the benefits of settlement likely outweigh any harm to the

            public in the form of lost precedent if the Court’s previous Orders are vacated.




                                                   13
                                                                                      EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 55 of
                                      89




            However, because vacatur is contingent on final approval of the settlement, the Court

            will postpone a final decision concerning its vacatur of the Orders until such time that

            the Court has ruled on the Motion for Final Approval of the Settlement Agreement.

         29. Potential Settlement Class Members who wish to exclude themselves from the

            Settlement Class must submit timely, written requests for exclusion, as set forth in the

            Agreement and Notice, postmarked no later than 45 days after the First Mail Notice

            Date. See Greco v. Ginn Dev. Co., LLC, 635 Fed. Appx. 628, 634 (11th Cir. 2015)

            (citing 2 McLaughlin on Class Actions § 6:18 (11th ed.) (“Courts have consistently held

            that 30 to 60 days between the mailing (or other dissemination) of class notice and the

            last date to object or opt out, coupled with a few more weeks between the close of

            objections and the settlement hearing, affords class members an adequate opportunity

            to evaluate and, if desired, take action concerning a proposed settlement.”)). Requests

            for exclusion must be exercised individually by the Settlement Class Member or his or

            her Legally Authorized Representative, and not as or on behalf of a group, class, or

            subclass. See Whitehead v. Advance Stores Co., 2017 U.S. Dist. LEXIS 2673, at *9

            (M.D. Fla. Jan. 9, 2017) (Dalton, J.) (directing that opt-outs must be individually signed

            and include pertinent identifying information).

         30. No later than 10 days before the Fairness Hearing, the Settlement Administrator shall

            file proof of mailing of the Notice, along with the Opt-Out List, which shall be a list of

            all Persons who timely and properly requested exclusion from the Settlement Class,

            and an affidavit or declaration attesting to the accuracy of the Opt-Out List.




                                                   14
                                                                                       EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 56 of
                                      89




         31. Potential Class Members who submit timely and valid requests for exclusion in the

            manner set forth in the Notice and Agreement shall be excluded from the Settlement

            Class. Such Persons shall have no rights under the Proposed Settlement, nor share in

            any distribution of funds, and shall not be bound by the Proposed Settlement nor by

            any Final Order and Judgment approving the Proposed Settlement. See In re Managed

            Care Litig., 2008 U.S. Dist. LEXIS 44261, at *32 (S.D. Fla. Jun. 4, 2008) (class

            members who opt-out of class are not bound by any decisions or rulings concerning the

            class). All Settlement Class Members who do not submit a timely, written request for

            exclusion in the manner set forth in the Notice and Agreement will be bound by any

            Final Order and Judgment entered, even if such Settlement Class Members did not

            receive actual notice of this Action or this Proposed Settlement, or did not submit a

            claim pursuant to the Proposed Settlement. See Juris v. Inamed Corp., 685 F.3d 1294,

            1321 (11th Cir. 2012) (due process does not require actual notice, but rather good-faith

            effort to provide actual notice). If a Final Order and Judgment is entered approving the

            Proposed Settlement, all Settlement Class Members who do not make timely, written

            requests for exclusion shall be conclusively deemed to have fully and finally released

            all Released Persons from any and all Released Claims, as defined in the Agreement.

         32. Settlement Class Members who do not request exclusion from the Settlement Class

            may object to the Proposed Settlement. Any Settlement Class Member who wishes do

            so must file written notices of intent to object or intervene, as described in the

            Agreement and below. Any Settlement Class Member that timely files an objection in

            compliance with the Agreement and this Order may appear at the Fairness Hearing, in




                                                   15
                                                                                     EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 57 of
                                      89




            person or by counsel, and be heard to the extent allowed by the Court. The right to

            object to the Proposed Settlement must be exercised individually by an individual

            Settlement Class Member or his or her attorney or Legally Authorized Representative,

            and not as a member of a group, class, or subclass.

         33. To be timely, any objection or motion to intervene must be postmarked and mailed to

            the Settlement Administrator, and filed with the Court, no later than forty-five (45)

            days after the First Mail Notice Date, and must also:

                a. Contain a heading which includes the name of the case and case number;

                b. Provide the name, address, telephone number, and signature of the Settlement

                   Class Member filing the objection;

                c. Indicate the specific reasons why the Settlement Class Member objects to the

                   Proposed Settlement;

                d. Contain the name, address, bar number, and telephone number of the objecting

                   Settlement Class Member’s counsel, if represented by an attorney. If the

                   Settlement Class Member is represented by an attorney, he or she must comply

                   with all applicable rules of the Court; and

                e. State whether the objecting Settlement Class Member intends to appear at the

                   Fairness Hearing, either in person or through counsel.

         34. Failure to comply with these requirements may prevent the objection from being

            considered by the Court. See, e.g., Sanchez-Knutson v. Ford Motor Co., 2017 U.S.

            Dist. LEXIS 96560, at *12-13 (S.D. Fla. Jun. 20, 2017) (objectors must comply with




                                                  16
                                                                                   EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 58 of
                                      89




            requirements imposed by courts, including requirement to list proposed settlements to

            which they or their counsel have previously objected).

         35. In addition, if the Settlement Class Member indicates, as set forth above, that he or she

            intends to appear and speak at the Fairness Hearing, a notice of intent to object should

            also contain the following information:

                a. A detailed statement of the specific legal and factual basis for each objection;

                b. A list of any and all witnesses whom the Settlement Class Member may seek to

                    call at the Fairness Hearing, with the address of each witness and a summary of

                    his or her proposed testimony;

                c. A list of any legal authority the Settlement Class Member will present at the

                    Fairness Hearing; and

                d. Documentary proof of membership in the Settlement Class.

         36. A lack of substantial compliance with these requirements may result in the Court

            declining the Settlement Class Member or his/her or its attorney permission to speak

            or present evidence or testimony at the Fairness Hearing. Id.

         37. The Court directs the Settlement Administrator to rent a post office box to be used for

            receiving requests for exclusion, objections, notices of intention to appear, and any

            other settlement-related communications, and provides that only the Settlement

            Administrator, the Court, the Clerk of the Court, and their designated agents shall have

            access to the post office box, except as otherwise expressly provided in the Agreement

            or by further order of the Court. The Court also directs the Settlement Administrator to

            promptly furnish Class Counsel and GEICO’s Counsel with copies of any and all




                                                     17
                                                                                       EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 59 of
                                      89




            objections, written requests for exclusion, motions to intervene, notices of intention to

            appear, or other communications that come into its possession, as set forth in the

            Agreement.

         38. The Parties are directed to exchange data and provide data to the Settlement

            Administrator consistent with the methods and timing set forth in the Agreement to

            facilitate the sending of Notice within the deadlines set forth in the Schedule below.

         39. The Court will hold a Fairness Hearing on [date] at [time] at the [location], during

            which the Court will consider whether the Proposed Settlement should be approved as

            fair, reasonable, and adequate, and whether the Court should enter Final Order and

            Judgment approving the Proposed Settlement and dismissing this Action on the merits,

            with prejudice. The Court will also consider the amount of any Attorneys’ Fees and

            Costs Award and whether to make and the amount of any Service Awards to the Named

            Plaintiff. Class Counsel is directed to file any application for attorneys’ fees, costs, and

            incentive awards within thirty (30) days after the First Mail Notice Date.             The

            Settlement Administrator is directed to post any such application to the Settlement

            Website.

         40. The Fairness Hearing may be postponed, adjourned, or rescheduled by order of the

            Court without further notice to Settlement Class Members other than on the settlement

            website and the Court’s publicly-available docket. The Court further reserves the right

            to enter a Final Judgment and Order dismissing the Action with prejudice as to GEICO

            and against the Named Plaintiffs and the Settlement Class Members at or after the Final

            Approval Hearing and without further notice to the Settlement Class Members.




                                                    18
                                                                                         EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 60 of
                                      89




           41. Based upon the terms of the Agreement, and based upon today’s date of [date], on

              which this Preliminary Approval Order is being entered, the Court imposes the

              following schedule for implementation of the Notice plan and further proceedings to

              determine whether the Proposed Settlement should be fully and finally approved:


       #                        Action                                       Deadline

       1     Website Notice Posted by Settlement           30 days after the date this Order is entered
             Administrator

       2     Deadline for Settlement Administrator to      30 days after the date this Order is entered
             mail out first mail notice (“First Mail
             Notice Date”)

       3     Deadline for Settlement Class Members to      Forty-five (45) days after the First Mail
             opt-out of the Agreement                      Notice Date

       4     Deadline for submission of Notice of Intent Forty-five (45) days after the First Mail
             to object to agreement                      Notice Date

       5     Deadline for Settlement Class Members to      No more than 90 days after the First Mail
             file claims.                                  Notice Date


       6     Deadline for Class Counsel to file their      10 days before the Fairness Hearing
             Motion for Final Approval of the
             Settlement.

       7     Deadline for Class Counsel to file their      30 days after the Mailed Notice Date.
             application for attorneys’ fees, costs, and
             expenses, and for a service award for each
             Plaintiff

       8     Deadline for Settlement Administrator to      10 days before the Fairness Hearing
             file proof of completion of Notice, along
             with complete and accurate Opt-Out list

       9     Fairness Hearing                              Month, Date, Year at Time, as set forth in




                                                    19
                                                                                        EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 61 of
                                      89




                                                          Paragraph 45 (no less than 90 days after
                                                          date this Preliminary Approval Order is
                                                          entered)



         42. Upon a showing of good cause, the Court may extend any of the deadlines set forth in

            this Order without further notice to the Settlement Class.

         43. The Court stays all proceedings in this Action until further Order of the Court, except

            that the Parties may conduct such limited proceedings as may be necessary to

            implement or effectuate the Agreement.

      IT IS SO ORDERED.



       Dated:
                                                  William P. Dimitrouleas
                                                  United States District Judge




                                                   20
                                                                                      EXHIBIT 1
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 62 of
                                      89




                          EXHIBIT 2
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 63 of
                                      89
   First Postcard

      You may have previously received a Notice informing you that you might be a class member in a class action against Government
      Employees Insurance Company, GEICO General Insurance Company, and/or GEICO Indemnity Company (together “GEICO”). This
      notice is only a summary. Visit www.JoffeRothTotalLossClassAction.com or call toll-free __________ for more information.
      The Parties have agreed to settle Joffe, et al. v. GEICO Indemnity Company, et al., Case No. 18-cv-61361 (S.D. Fla.), and Roth v. GEICO
      General Insurance Company, Case No. 16-cv-62942 (S.D. Fla.). The Court consolidated these cases for settlement purposes because
      both cases allege that GEICO failed to include sales tax and title fees when paying claims to insureds who suffered total losses on their
      insured leased vehicles.
      Why am I getting this Notice? You have been identified as a potential “Settlement Class Member” from GEICO’s claims data, because
      either (1) you were insured by GEICO Indemnity Co. or Government Employees Ins. Co. under a Florida private passenger automobile
      insurance policy and submitted a physical damage claim with respect to a covered leased (i.e., not owned) vehicle during the period
      June 15, 2013 through August 1, 2020 that resulted in a total loss claim payment; or (2) you were insured by GEICO General Ins. Co.
      under a Florida private passenger automobile insurance policy and submitted a physical damage claim with respect to a covered leased
      (i.e., not owned) vehicle during the period August 31, 2011 through August 1, 2020 that resulted in a total loss claim payment.
      Settlement Terms. GEICO will pay eligible Settlement Class Members who make a claim (1) statewide sales tax of 6% plus local sales
      tax (where applicable) based on the adjusted value of the total loss vehicle at the time of loss; (2) title and tag fees of $79.85; and (3)
      prejudgment interest on the unpaid sales tax and title and tag fee amounts. The payment is the full amount sought in the case. Total
      payments available in the Roth and Joffe settlement total over $30 million. In addition, GEICO will change their practice and begin
      paying sales tax and title and tag fees on all private passenger auto first-party total loss claims on leased vehicles, and pay attorneys’
      fees of up to $8.7 million, costs and expenses of up to $350,000.00, and $10,000.00 as a service award to each of the Class
      Representatives. These payments will not reduce the amount of money available to Settlement Class Members. Plaintiffs’ counsel
      calculates that the average claim payment to eligible Settlement Class Members is over $1,300. This is only an average; individual
      payments will vary based on the facts of the claim.
      How do I receive payment? To receive a payment, you must complete and mail the attached Claim Form (postage is prepaid) or submit
      a Claim Form online at www.JoffeRothTotalLossClassAction.com. Claim Forms must be postmarked or submitted online by __.
      What are my options? You can make a claim, exclude yourself (“opt out”), object to the Settlement, or do nothing. The deadline to
      opt out or object is __. If you do not opt out, and the Court approves the Settlement, you will release your claims against GEICO. The
      Court will hold a hearing on __ to decide whether to approve the Settlement. You may attend.
      How do I get more information? Go to www.JoffeRothTotalLossClassAction.com or call toll-free ________ to get more detailed
      information, FAQs, an online claim form, court filings, and the Settlement Agreement.


              COURT ORDERED LEGAL NOTICE

      If you suffered a total-loss
      of a leased vehicle while
      insured by GEICO
      from 2011-2020, you may be
      entitled to a cash payment
      for sales tax, title and tag
      fees plus prejudgment
      interest.
                                                                      Class Member John Doe
                                                                      123 ABC Street
      Complete and return the                                         Miami, FL 12345
      enclosed form by
      ___________________
      to receive a cash payment.




                                                                          1

                                                                                                                                 EXHIBIT 2
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 64 of
                                      89
   First Postcard




                                       CLAIM FORM
     Name & Address: [PREFILL]                         CLAIM ID:_________

     Date of Loss: [PREFILL]

     1. ADDRESS (if different from above)
     Primary Address


     Primary Address continued


     City:                                                 State:       Zip Code:




     2. AFFIRMATION (required): By signing below, I certify that I am the person
     who made the insurance claim identified above or I am the legally authorized
     personal representative, guardian or trustee of the person who made the
     insurance claim identified above, that, to the best of my knowledge, the
     information on this Claim Form is true and correct and, to the best of my
     knowledge, I believe I was not paid full sales tax or title or tag transfer fees as
     part of my leased vehicle total loss claim.


     Signature:___________________________ Dated_____________________

     Name (please print): _____________________________________________




                                                2

                                                                                    EXHIBIT 2
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 65 of
                                      89
   First Postcard




     _________________________                                    postage
                                                                  prepaid
     _________________________                                    mark

     _________________________




                                 Joffe/Roth v. GEICO Settlement
                                 Claims Administrator
                                 P.O. Box ___
                                 Louisville, KY 40233-4047




                                                3

                                                                       EXHIBIT 2
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 66 of
                                      89




                          EXHIBIT 3
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 67 of
                                      89
   First Email Joffe


      Subject Line: Claim Payment Pursuant to Class Action Settlement

       GEICO’s records indicate you suffered a total loss of a leased vehicle while insured
        with GEICO and you may be entitled to a payment in a Class Action Settlement.

      How to Make a Claim. To make a claim, click here [insert link to website] and enter
      your Claim ID [insert claim ID] or go to www.JoffeRothTotalLossClassAction.com and
      click "Make a Claim" and enter your Claim ID:[claim ID].

      Why am I getting this Notice? You may have previously received a Notice informing
      you that you might be a class member in a class action against Government Employees
      Insurance Company, GEICO General Insurance Company, and/or GEICO Indemnity
      Company (together “GEICO”). This notice is only a summary.                     Visit
      www.JoffeRothTotalLossClassAction.com or call toll-free __________ for more
      information.
      The Parties have agreed to settle Joffe, et al. v. GEICO Indemnity Company, et al., Case
      No. 18-cv-61361 (S.D. Fla.), and Roth v. GEICO General Insurance Company, Case No.
      16-cv-62942 (S.D. Fla.). The Court consolidated these cases for settlement purposes
      because both cases allege that GEICO failed to include sales tax and title when paying
      claims to insureds who suffered total losses on their GEICO insured leased vehicles.
      You have been identified as a potential “Settlement Class Member” from GEICO’s claims
      data because you were insured by GEICO and submitted a total loss claim on a leased vehicle
      during the class period that resulted in a total loss claim payment.
      What is this lawsuit about? The Settlement resolves a lawsuit claiming that GEICO
      breached its auto insurance policies by failing to pay sales tax and/or title and tag transfer
      fees to insureds who submitted Florida first-party total loss auto claims for leased vehicles.
      Settlement Terms. Plaintiffs’ counsel calculates that the average claim payment to
      eligible Settlement Class Members is over $1,300. This is only an average; individual
      payments will vary based on the facts of the claim. The Settlement provides that GEICO
      will pay eligible Settlement Class Members who make a claim (1) statewide sales tax of
      6% plus local sales tax (where applicable) based on the adjusted value of the total loss
      vehicle at the time of loss; (2) title and tag fees of $79.85; and (3) prejudgment interest on
      the unpaid sales tax and title and tag fee amounts. The payment is the full amount sought
      in the case. Class counsel’s expert has determined from GEICO’s data that the settlement
      includes over $30 million in available payments. In addition, GEICO will change their
      practice and begin paying sales tax, title and tag fees on all private passenger auto first-
      party total loss claims on leased vehicles, and pay attorneys’ fees of up to $8.7 million,
      expenses of up to $350,000.00, and $10,000.00 as a service award to each of the Class
      Representatives. These payments will not reduce the amount of money available to
      Settlement Class Members.
      What are my options? You can make a claim, exclude yourself (“opt out”), object to the
      Settlement, or do nothing. The deadline to opt out or object is __. If you do not opt out,




                                                                                         EXHIBIT 3
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 68 of
                                      89
   First Email Joffe


      and the Court approves the Settlement, you will release your claims against GEICO. The
      Court will hold a hearing on __ to decide whether to approve the Settlement. You may
      attend.
      What do I do if I already made a claim by mail? You also should have received a
      postcard notice (with the same information as in this email) with a detachable claim form
      to enable you to make a claim by mail. If you made a claim by mail, you do not need to
      submit a claim electronically.


      How do I get more information? Go to www.JoffeRothTotalLossClassAction.com or call
      toll-free ________ to get more detailed information, FAQs, an online claim form, court
      filings, and the Settlement Agreement.




                                                                                     EXHIBIT 3
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 69 of
                                      89




                          EXHIBIT 4
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 70 of
                                      89



                                           CLAIM FORM

                                      [BLANK CLAIM FORM]

           To submit a claim, please: (1) provide your full name; (2) provide either your GEICO
   policy number or your claim number for your total loss claim; (3) provide your address; (4) sign
   and date this form; and (5) mail the completed form to the below address postmarked on or
   before ___ to the following address:

                                  RothJoffe Class Action Settlement
                                             c/o NAME
                                             ADDRESS
                                             ADDRESS


   Name: ___________________________________________________________

   GEICO Policy Number: _____________________________________________
   OR
   Total Loss Claim Number: ___________________________________________

   Address:      _____________________________________________________

                 _____________________________________________________

                 _____________________________________________________
                 (city)                              (state)     (zip)


   By signing below, I certify that I am the person who made the insurance claim identified above
   or I am the legally authorized personal representative, guardian or trustee of the person who
   made the insurance claim identified above, that, to the best of my knowledge, the information on
   this Claim Form is true and correct and, to the best of my knowledge, I believe I was not paid
   full sales tax or title or tag transfer fees as part of my leased vehicle total loss claim.


   Signature:___________________________ Dated_____________________

   Name (please print): _____________________________________________



   To be considered, this Claim Form must be mailed to the above address postmarked on or
   before ________.




                                                                                      EXHIBIT 4
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 71 of
                                      89



                                   PREFILLED CLAIM FORM




                                        CLAIM FORM

      Name & Address: [PREFILL]                         CLAIM ID:_________

      Date of Loss: [PREFILL]

      1. ADDRESS (if different from above)
      Primary Address


      Primary Address continued


      City:                                                 State:       Zip Code:




      2. AFFIRMATION (required): By signing below, I certify that I am the person
      who made the insurance claim identified above or I am the legally authorized
      personal representative, guardian or trustee of the person who made the
      insurance claim identified above, that, to the best of my knowledge, the
      information on this Claim Form is true and correct and, to the best of my
      knowledge, I believe I was not paid full sales tax or title or tag transfer fees as
      part of my leased vehicle total loss claim.

      Signature:___________________________ Dated_____________________

      Name (please print): _____________________________________________




                                                                                     EXHIBIT 4
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 72 of
                                      89




                          EXHIBIT 5
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 73 of
                                      89



                                           CLAIM FORM

                                    Electronic Blank Claim Form

                                       Joffe and Roth v. GEICO


           To submit a claim, please: (1) provide your full name; (2) provide either your GEICO
   policy number or your claim number for your total loss claim; (3) provide your address; (4) sign
   and date this form electronically by following the instructions below; and (5) click send to
   submit the completed form on or before ___.


   Name: ___________________________________________________________

   GEICO Policy Number: _____________________________________________
   OR
   Total Loss Claim Number: ___________________________________________

   Address:      _____________________________________________________

                 _____________________________________________________

                 _____________________________________________________
                 (city)                              (state)     (zip)


   By signing below, I certify that I am the person who made the insurance claim identified above
   or I am the legally authorized personal representative, guardian or trustee of the person who
   made the insurance claim identified above, that, to the best of my knowledge, the information on
   this Claim Form is true and correct and, to the best of my knowledge, I believe I was not paid
   full sales tax or title or tag transfer fees as part of my leased vehicle total loss claim.


   Signature:___________________________ Dated_____________________

   Name (please print): _____________________________________________



   To be considered, this Claim Form must be submitted on or before ________.




                                                                                      EXHIBIT 5
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 74 of
                                      89



                           PREFILLED ELECTRONIC CLAIM FORM


                                       CLAIM FORM

     Name & Address: [PREFILL]                         CLAIM ID:_________

     Date of Loss: [PREFILL]

     1. ADDRESS (if different from above)
     Primary Address


     Primary Address continued


     City:                                                 State:       Zip Code:




     2. AFFIRMATION (required): By signing below, I certify that I am the person
     who made the insurance claim identified above or I am the legally authorized
     personal representative, guardian or trustee of the person who made the
     insurance claim identified above, that, to the best of my knowledge, the
     information on this Claim Form is true and correct and, to the best of my
     knowledge, I believe I was not paid full sales tax or title or tag transfer fees as
     part of my leased vehicle total loss claim.


     Signature:___________________________ Dated_____________________

     Name (please print): _____________________________________________




                                                                                    EXHIBIT 5
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 75 of
                                      89




                          EXHIBIT 6
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 76 of
                                      89



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION


                  IMPORTANT NOTICE OF CLASS ACTION SETTLEMENT

                                    A court authorized this Notice.
                                This is not a solicitation from a lawyer.
                                        You are not being sued.

                            PLEASE READ THIS NOTICE CAREFULLY


   A settlement has been reached in the cases Joffe, et al. v. GEICO Indemnity Company, et al., Case
   No. 18-cv-61361 (S.D. Fla.), and Roth v. GEICO General Insurance Company, Case No. 16-cv-
   62942 (S.D. Fla.). The Court consolidated these cases for settlement purposes because both cases
   allege that GEICO failed to include sales tax and title fees when paying claims to insureds who
   suffered total losses on their insured leased vehicles.
   The settlement entitles Class Members who make a claim to payment of (1) statewide sales tax of
   6% plus local sales tax (where applicable) based on the adjusted value of the total loss vehicle at
   the time of loss; (2) title and tag fees of $79.85; and (3) prejudgment interest on the unpaid sales
   tax and title and tag fee amounts. This Notice explains: 1) the terms of the Settlement; 2) who is
   a member of the Class; 3) how to submit a claim for payment; 4) how to request exclusion from
   the Settlement; 5) how to object to the Settlement; 6) how to get more information about the
   Settlement.

   IF YOU ARE A CLASS MEMBER, THIS LEGAL PROCEEDING MAY AFFECT YOUR
   RIGHTS.

   HELP IS AVAILABLE TO ASSIST YOUR UNDERSTANDING OF THIS NOTICE.
   Call 1-###-###-#### toll free for more information.


                                        What is a Class Action?

   A class action is a lawsuit in which one or more individuals bring claims on behalf of other persons
   or entities. These persons or entities are referred to as a “Class” or “Class Members.” In a certified
   class action, the Court resolves certain issues, legal claims, and/or defenses for all Class Members
   in a single action, except for those persons or entities who ask in writing to be excluded from the
   Class.



                                              1
                     QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT
                            www.JoffeRothTotalLossClassAction.com.
                PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                       O VISITAR www.JoffeRothTotalLossClassAction.com.
                                                                                          EXHIBIT 6
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 77 of
                                      89



                                   What is this Class Action About?

   Plaintiffs allege that the defendants Government Employees Insurance Company, GEICO General
   Insurance Company, and/or GEICO Indemnity Company (together “GEICO”) breached their
   contracts (insurance policies) by failing to pay the “actual cash value” on first party total loss
   vehicle claims to Plaintiffs and Class Members who are Florida insureds who submitted physical
   damage claims for their leased vehicles during the class period. Specifically, Plaintiffs allege that
   GEICO owed statewide sales tax of 6% plus local sales tax (where applicable) based on the
   adjusted value of the total loss vehicle at the time of loss, and title fees. GEICO maintains that it
   complied with the terms of the insurance policies and applicable law and denies that it acted
   wrongfully or unlawfully and continues to deny all material allegations.

   This Settlement resolves and settles claims in both the Roth and Joffe matters. Both cases were
   previously certified as a Class Action, and you may have received prior class action notices relating
   to the cases. You are receiving this Notice because a Settlement of the case has been reached
   between the Plaintiffs, acting on behalf of the Settlement Class, and GEICO.

   The district court is conducting a FAIRNESS HEARING on ________________, to decide
   whether to grant final approval of the Proposed Settlement.

                                            Settlement Terms

   As a part of the settlement, GEICO has agreed to pay each eligible Settlement Class Member who
   makes a claim:

          (1) statewide sales tax of 6% plus local sales tax (where applicable) based on the
              adjusted value of the total loss vehicle at the time of loss;
          (2) title and tag fees of $79.85; and
          (3) prejudgment interest on the unpaid sales tax and title and tag fee amounts.

   Plaintiffs’ counsel calculates that the average claim payment to eligible Settlement Class Members
   is over $1,300. This is only an average; individual payments will vary based on the facts of your
   claim. .

   The payment is the full amount sought in the case. Total payments available in the Roth and Joffe
   settlement total over $30 million. In addition, GEICO will change their practice and begin paying
   sales tax and title and tag fees on all private passenger auto first-party total loss claims on leased
   vehicles, and pay attorneys’ fees of up to $8.7 million, costs and expenses of up to $350,000.00,
   and $10,000.00 as a service award to each of the Class Representatives. These payments will not
   reduce the amount of money available to Settlement Class Members.

   In exchange, the Plaintiffs and the members of the Class who do not exclude themselves from the
   Settlement agree to give up any claim they have for payment of sales tax, title, tag and branch fees.
   If you are a member of the Class, you can submit a claim to be eligible to be paid sales tax, and

                                              2
                     QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT
                            www.JoffeRothTotalLossClassAction.com.
                PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                       O VISITAR www.JoffeRothTotalLossClassAction.com.
                                                                                          EXHIBIT 6
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 78 of
                                      89



   $79.85 in title and tag fees, plus prejudgment interest. Alternatively, you may, if you wish, request
   to be excluded from the Settlement, which means you are not eligible for payment, and you
   maintain your right to sue GEICO individually and separately for payment of sales tax, title and
   tag fees. You may also object to the terms of the Settlement, if you comply with the requirements
   set forth below.

   As part of the Settlement and exchange for the agreed payments, the Court will vacate the
   following orders and judgments in Roth: a summary judgment order (Roth Doc. 247), attorneys’
   fee and costs award orders (Roth Docs. 303, 333 and 344), and two judgments on behalf of some
   of the Roth Settlement Class Members (Roth Docs. 281 and 287).

                           How Do I Know if I’m a Member of the Class?

   You may be a member of the class action (a “Class Member”) against Government Employees
   Insurance Company, GEICO General Insurance Company, and GEICO Indemnity Company
   (together “GEICO” or “GEICO Defendants”) if: (1) you were insured by GEICO Indemnity Co. or
   Government Employees Ins. Co. under a Florida private passenger automobile insurance policy and
   submitted a physical damage claim with respect to a covered leased (i.e., not owned) vehicle during
   the period June 15, 2013 through August 1, 2020 that resulted in a total loss claim payment; or (2)
   you were insured by GEICO General Ins. Co. under a Florida private passenger automobile
   insurance policy and submitted a physical damage claim with respect to a covered leased (i.e., not
   owned) vehicle during the period August 31, 2011 through August 1, 2020 that resulted in a total
   loss claim payment.

                          If I Am a Class Member, What Are My Options?

   If you are a Class Member, you have four options.

   Option 1: Submit a Claim Form for Payment.

   You may submit a Claim Form for payment. If you received a Notice in the mail, the Notice
   included a pre-filled Claim Form. You can submit a claim by signing the Claim Form, carefully
   tearing at the perforation, and putting the Claim Form in the mail (the Claim Form is addressed
   and has necessary postage prepaid). You can also call NUMBER or visit
   www.JoffeRothTotalLossClassAction.com and request that the Settlement Administrator send you
   a Claim Form as described above (or a blank form that you will need to fill out).

   You       can       also    submit       an     Electronic     Claim  Form      by     visiting
   www.JoffeRothTotalLossClassAction.com, clicking the MAKE A CLAIM button, and following
   the steps outlined for you. You will need a Claim ID (which was included in the Mailed Notice)
   or your last name and Policy number or claim number. If you do not know your Claim ID, you can
   call NUMBER and provide your last name and seek assistance in determining your Claim ID. You
   can also fill out the information in an electronic blank form.


                                              3
                     QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT
                            www.JoffeRothTotalLossClassAction.com.
                PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                       O VISITAR www.JoffeRothTotalLossClassAction.com.
                                                                                         EXHIBIT 6
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 79 of
                                      89



   If you submit a Claim Form in the mail, it must be postmarked no later than _________. If you
   submit an Electronic Claim, you must do so by 11:59 p.m. on _______.

   Option 2. Exclude yourself from the Case.

   You have the right to not be part of the Settlement by excluding yourself or “opting out” of the
   Class. If you wish to exclude yourself, you must do so on or before __ as described below. You
   do not need to hire your own lawyer to request exclusion from the Class. If you exclude yourself
   from the Class, you give up your right to receive sales tax, title and tag fees, prejudgment interest,
   or any other benefits as part of this settlement, and you will not be bound by any judgments or
   orders of the District Court, whether favorable or unfavorable. However, you will keep your right
   to sue any of the GEICO Defendants separately in another lawsuit if you choose to pursue one.

   To exclude yourself from this lawsuit and/or preserve your right to bring a separate case, you must
   make a request to be excluded in writing and, with sufficient postage, mail the request to:

                                   RothJoffe Class Action Settlement
                                              c/o NAME
                                              ADDRESS
                                              ADDRESS

   A request for exclusion must be postmarked on or before __.

   Your request for exclusion must contain the following:
        1. The name of either Roth or Joffe lawsuit;
        2. Your full name;
        3. Your current address;
        4. A clear statement that you wish to be excluded from the Class, such as: “I request
            exclusion from the Class”; and
        5. Your signature.

   The Settlement Administrator will file your request for exclusion with the District Court. If you
   are signing on behalf of a Class Member as a legal representative (such as an estate, trust or
   incompetent person), please include your full name, contact information, and the basis for your
   authority. A request for exclusion must be exercised individually and not on behalf of a group.

   IF YOU DO NOT EXCLUDE YOURSELF FROM THE CLASS BY THE POSTMARK
   DEADLINE OF __, YOU WILL REMAIN PART OF THE CLASS AND WILL BE BOUND BY
   THE ORDERS OF THE DISTRICT COURT IN THIS LAWSUIT AND BY THE TERMS OF
   THE SETTLEMENT IF IT IS APPROVED BY THE COURT, EVEN IF YOU DO NOT SUBMIT
   A CLAIM FOR PAYMENT. IF YOU DO NOT WISH TO BE BOUND BY THE DECISIONS
   OR SETTLEMENT IN THIS CASE, YOU MUST REQUEST EXCLUSION FROM THE CLASS
   ACTION.


                                              4
                     QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT
                            www.JoffeRothTotalLossClassAction.com.
                PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                       O VISITAR www.JoffeRothTotalLossClassAction.com.
                                                                                          EXHIBIT 6
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 80 of
                                      89



   Option 3: Object to the Terms of the Settlement.

   The full terms of the Settlement can be found at www.JoffeRothTotalLossClassAction.com. If you
   think the terms of the Settlement are not fair, reasonable, or adequate to the Class Members, you
   can file a Notice of Intent to object to the terms of the Settlement. If you object to the terms of the
   Settlement, you cannot request exclusion from the Settlement. If you object to the terms of the
   Settlement and your objection is overruled, you will be bound by the terms of the Settlement and
   all rulings and orders from the Court.

   To properly object to the terms of the Settlement, you must send, with sufficient postage, a Notice
   of Intent to object to the terms of the settlement and to appear at the Fairness Hearing (described
   below) to the following:

                                    RothJoffe Class Action Settlement
                                               c/o NAME
                                               ADDRESS
                                               ADDRESS

   The Notice of Intent must include the following:

      1. The name of the case (either Joffe or Roth) ;

      2. Your name, address, telephone number, and signature;

      3. The specific reasons why you object to the terms of the Proposed Settlement;

      4. The name, address, bar number, and telephone number of any attorney who represents you
         related to your intention to object to the terms of the Settlement;

      5. State whether you and/or your attorney intend to appear at the Fairness Hearing and
         whether you and/or your attorney will request permission to address the Court at the
         Fairness Hearing.


   If you and/or your attorney intend to request permission to address the Court at the Fairness
   Hearing, your Notice of Intent must also include the following:

      1. A detailed statement of the legal and factual basis for each of your objections;

      2. A list of any witness you may seek to call at the Fairness Hearing (subject to applicable
         rules of procedure and evidence and at the discretion of the Court), with the address of each
         witness and a summary of his or her proposed testimony;

      3. A list of any legal authority you may present at the Fairness Hearing; and

                                              5
                     QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT
                            www.JoffeRothTotalLossClassAction.com.
                PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                       O VISITAR www.JoffeRothTotalLossClassAction.com.
                                                                                           EXHIBIT 6
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 81 of
                                      89



      4. Documentary proof of membership in the Settlement Class.

   Notices of Intent to object must be postmarked by __________________. Any Notice of Intent
   that is not postmarked by the deadline set forth above or which does not comport with the
   requirements listed above may waive the right to be heard at the Fairness Hearing. If you file a
   Notice of Intent, you waive the right to request exclusion from the Class and will be bound by any
   decisions and orders from the Court and by the terms of the Settlement if it is approved by the
   Court. If you do not want to be bound by the decisions and rulings by the Court and the terms of
   the settlement, you must file a request for exclusion and not a Notice of Intent.

   Option 4. Do Nothing Now. Stay in the Case.

   You have the right to do nothing. If you do nothing, you will be bound by the terms of the
   Settlement and will release any claim against GEICO for sales tax, title, tag and branch fees, even
   if you do not submit a Claim for payment.

                                   Who Is Representing the Class?

   The District Court has preliminarily appointed Kerry Roth, Marianne Joffe, Debbe Schertzer, and
   Stephanie Rodriguez (the “Named Plaintiffs”) to be the representatives of the Settlement Class.
   The District Court has also preliminarily appointed the following lawyers as Class Counsel for
   those Class Members:

    Edmund Normand, Esq.                             Christopher B. Hall
    Jacob Phillips, Esq.                             Hall & Lampros, LLP
    Normand PLLC                                     400 Galleria Parkway, Suite 1150
    3165 McCrory Place, Suite 175                    Atlanta, Georgia 30339
    Orlando, FL 32803                                Telephone: (404) 876-8100
    Telephone: (407) 603-6031                        Facsimile: (404) 876-3477
    Facsimile: (888) 974-2175                        HallandLampros.com
    NormandPLLC.com
                                                     Bradley W. Pratt, Esq.
    Christopher J. Lynch                             Pratt Clay, LLC
    Christopher J. Lynch, P.A.                       4401 Northside Parkway, Suite 520
    6915 Red Road, Suite 208                         Atlanta, Georgia 30327
    Coral Gables, Florida 33143                      Telephone: (404) 949-8118
    Telephone: (305) 443-6200                        Facsimile: (404) 949-8159
    Facsimile: (305) 443-6204                        PrattClay.com
    HunterLynchlaw.com
                                                     Tracy L. Markham
                                                     Southern Atlantic Law Group, PLLC
                                                     2800 N 5th Street, Suite 302
                                                     St. Augustine, Florida 32084
                                                     Phone: (904) 794 7005

                                              6
                     QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT
                            www.JoffeRothTotalLossClassAction.com.
                PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                       O VISITAR www.JoffeRothTotalLossClassAction.com.
                                                                                        EXHIBIT 6
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 82 of
                                      89



                                                     Facsimile: (904) 794 7007
                                                     southernatlanticlaw.com


   These lawyers are experienced in handling class action lawsuits, including actions on behalf of
   insured policyholders. More information about Class Counsel is available on their websites above.

   Class Counsel will file an application for attorneys’ fees and costs of no more than $8.7 million
   dollars (plus no more than $350,000 in costs) subject to approval by the Court. GEICO has agreed
   to pay Class Counsel that amount if approved by the Court. Payment of attorneys’ fees, and costs
   has no impact and does not affect in any way, and will not reduce, the amount of money that will
   be paid to Class Members. If the District Court grants Class Counsel’s request, and in whatever
   amount the District Court approves Class Counsel’s Request, the attorneys’ fees and costs will be
   paid separately by the GEICO. If you submit a valid claim for payment, you will receive your full
   payment (including prejudgment interest) without reduction for attorneys’ fees and costs.

   Class Counsel will also seek a Service Award to the Plaintiffs in the amount of $10,000 per
   plaintiff, subject to court approval. The Service Award is designed to reward the Plaintiffs for
   securing the recovery awarded to members of the Class, which is the full amount of damages
   Plaintiffs alleged is owed to Class members, and to acknowledge the time spent by the Plaintiffs
   in sitting for deposition, providing discovery, participating in the case and mediation, and
   prosecuting the claim for the benefit of the Class. GEICO has agreed to pay the Service Award to
   the Plaintiffs up to the amount of $10,000 per plaintiff. Payment of the Service Award(s) has no
   impact and does not affect in any way the amount of money that will be paid to Settlement Class
   Members. If the District Court grants the request for a Service Award(s), and in whatever amount
   the District Court approves the request, the Service Award(s) will be paid separately by GEICO,
   and will not affect in any way, and will not reduce, the amount of money paid to Class Members.
   If you submit a valid claim for payment, you will receive your full payment (including prejudgment
   interest), and that amount will not be reduced to pay the Service Award(s).

                  What Claim(s) Against GEICO Are Class Members Releasing?

   As a part of the Settlement, Class Members agree not to sue GEICO by asserting any claim for
   payment of sales tax, title, tag and branch fees. Unless you request exclusion from the Class, you
   give up the right to individually sue GEICO and claim you are owed sales tax, title and tag fees as
   part of your total-loss payment, even if you do not submit a Claim for payment as part of this
   Settlement. You are not releasing any other claim against GEICO. Full terms of the Released
   Claims and Released Parties can be found in the Proposed Settlement at
   www.JoffeRothTotalLossClassAction.com.




                                              7
                     QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT
                            www.JoffeRothTotalLossClassAction.com.
                PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                       O VISITAR www.JoffeRothTotalLossClassAction.com.
                                                                                        EXHIBIT 6
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 83 of
                                      89



                           How Do I Find Out More About This Lawsuit?

   If you have any questions about the lawsuit or any matter raised in this notice, please call toll-free
   at 1-###-###-#### or go to www.JoffeRothTotalLossClassAction.com.

   This www.JoffeRothTotalLossClassAction.com website provides:
         1. An Electronic Claim Form and directions for how to submit;
         2. The process for requesting a paper (non-electronic) pre-filled Claim Form;
         3. A form that you may use (but are not required to use) to exclude yourself from the class
            action;
         4. The full terms of the Settlement;
         5. Information and requirements for submitting a claim, requesting exclusion, or filing a
            Notice of Intent to object to the terms of the Settlement
         6. A copy of the complaints filed by Plaintiffs and other important rulings and orders from
            the District Court during the case prior to Settlement; and
         7. Other general information about the class action.

   You also may contact class counsel, whose contact information and websites are provided above.

   Complete copies of the documents filed in this lawsuit that are not under seal may be examined
   and copied at any time at the United States District Court, Southern District of Florida, 299 East
   Broward Boulevard #108, Fort Lauderdale, FL 33301.

   PLEASE DO NOT TELEPHONE OR CONTACT THE DISTRICT COURT OR THE CLERK
   OF THE DISTRICT COURT REGARDING THIS NOTICE.

   IT IS SO ORDERED, HON. WILLIAM P. DIMITROULEAS, U.S. DISTRICT COURT
   JUDGE
   DATED: _____ ##, 2020




                                              8
                     QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT
                            www.JoffeRothTotalLossClassAction.com.
                PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                       O VISITAR www.JoffeRothTotalLossClassAction.com.
                                                                                          EXHIBIT 6
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 84 of
                                      89




                          EXHIBIT 7
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 85 of
                                      89
   Second Postcard



      This is a reminder notice that you may have a claim in a class action settlement in the case Joffe, et al. v. GEICO Indemnity Co., Government
      Employees Ins. Co., and GEICO General Ins. Co., Case No. 18-cv-61361 (S.D. Fla.), or Roth v. GEICO General Insurance Company, Case
      No. 16-cv-62942 (S.D. Fla.). The Parties in the case have agreed to settle the case.
      Why am I getting this Notice? You have been identified as a potential “Settlement Class Member” from GEICO’s claims data because
      you were insured by GEICO and submitted a total loss claim during the class period for a leased (i.e., not owned) vehicle and may not
      have been paid full sales tax, title fees, and tag fees on your claim.
      What is this lawsuit about? The Settlement resolves a lawsuit claiming that GEICO breached its auto insurance policies by failing to
      pay sales tax and/or title fees to customers who submitted Florida first-party total loss auto claims for leased vehicles.
      What Do I Receive in the Settlement? If you submit an eligible claim, you will receive payment for: (1) unpaid statewide sales tax of
      6% plus local sales tax (where applicable) based on the adjusted value of the total loss vehicle at the time of loss; (2) unpaid title and
      tag fees of $79.85; and (3) prejudgment interest on the unpaid sales tax, title and tag fee amounts. The payment is the full amount sought
      in the case. Plaintiffs’ counsel calculates that the average claim payment to eligible Settlement Class Members is over $1,300. This is
      only an average; individual payments will vary based on the facts of the claim.
      How Do I Make A Claim: If you have not yet submitted a claim form, to make a claim you must complete and mail the attached Claim
      Form (postage is prepaid) or submit a Claim Form online at www.JoffeRothTotalLossClassAction.com. Claim Forms must be
      postmarked or submitted online by __. Go to www.JoffeRothTotalLossClassAction.com or call ___ to get more detailed information,
      FAQs, an online claim form, court filings, and the Settlement Agreement.
      THIS IS A REMINDER NOTICE: IF YOU ALREADY SUBMITTED A CLAIM FORM YOU CAN IGNORE THIS
      REMINDER: YOU DO NOT NEED TO DO ANYTHING ELSE TO MAKE A CLAIM.




     COURT ORDERED LEGAL NOTICE

     If you suffered a total-loss
     of a leased vehicle while
     insured by GEICO
     from 2011-2020, you may be
     entitled to a cash payment
     for sales tax, title and tag
     fees plus prejudgment                                                 Class Member John Doe
     interest.                                                             123 ABC Street
                                                                           Miami, FL 12345

     Complete and return the
     enclosed form by
     ___________________
     to receive a cash payment.




                                                                           1

                                                                                                                                   EXHIBIT 7
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 86 of
                                      89
   Second Postcard




                                       CLAIM FORM
     Name & Address: [PREFILL]                         CLAIM ID:_________

     Date of Loss: [PREFILL]

     1. ADDRESS (if different from above)
     Primary Address


     Primary Address continued


     City:                                                 State:       Zip Code:




     2. AFFIRMATION (required): By signing below, I certify that I am the person
     who made the insurance claim identified above or I am the legally authorized
     personal representative, guardian or trustee of the person who made the
     insurance claim identified above, that, to the best of my knowledge, the
     information on this Claim Form is true and correct and, to the best of my
     knowledge, I believe I was not paid full sales tax or title or tag transfer fees as
     part of my leased vehicle total loss claim.


     Signature:___________________________ Dated_____________________

     Name (please print): _____________________________________________




                                                2

                                                                                    EXHIBIT 7
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 87 of
                                      89
   Second Postcard




     _________________________                                    postage
                                                                  prepaid
     _________________________                                    mark

     _________________________




                                 Joffe/Roth v. GEICO Settlement
                                 Claims Administrator
                                 P.O. Box ___
                                 Louisville, KY 40233-4047




                                                3

                                                                       EXHIBIT 7
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 88 of
                                      89




                          EXHIBIT 8
Case 0:16-cv-62942-WPD Document 352-1 Entered on FLSD Docket 07/17/2020 Page 89 of
                                      89
   Joffe Second Email


      Subject Line: Reminder Notice: Claim Payment Pursuant to Class Action
      Settlement

                    This is a reminder notice to Claim your cash payment from
                                  the class action settlement by __

       GEICO’s records indicate you suffered a total loss of a leased vehicle while insured
        with GEICO and you may be entitled to a payment in a Class Action Settlement.

      How to Make a Claim. To make a claim, click here [insert link to website] and enter your
      Claim ID [insert claim ID] or go to www.JoffeRothTotalLossClassAction.com and click
      "Make a Claim" and enter your Claim [Claim ID].

      Why am I getting this Reminder Notice? You have been identified as a potential
      “Settlement Class Member” from GEICO’s claims data because you were insured by
      GEICO and submitted a total loss claim on a leased vehicle during the class period that resulted
      in a total loss claim payment.
      You should already have received a postcard notice and an email notice about this class
      action settlement.
      What is this lawsuit about? The Settlement resolves a lawsuit claiming that GEICO
      breached its auto insurance policies by failing to pay sales tax and/or title transfer fees to
      insureds who submitted Florida first-party total loss auto claims for leased vehicles.
      The lawsuits that are part of this settlement are Marianne Joffe, et al. v. GEICO Indemnity
      Company, et al., Case No. 18-cv-61361 (S.D. Fla.), and Roth v. GEICO General Insurance
      Company, Case No. 16-cv-62942 (S.D. Fla.). More details and the full terms of the Proposed
      Settlement are available at www.JoffeRothTotalLossClassAction.com.
      Plaintiffs’ counsel calculates that the average claim payment to eligible Settlement Class
      Members is over $1,300. This is only an average; individual payments will vary based on the
      facts of the claim.
      THIS IS A REMINDER EMAIL NOTICE: IF YOU ALREADY SUBMITTED A
      CLAIM FORM BY MAIL OR ONLINE YOU CAN IGNORE THIS REMINDER:
      YOU DO NOT NEED TO DO ANYTHING ELSE TO MAKE A CLAIM.




                                                                                           EXHIBIT 8
